                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 1 of 63

                   1   LATHAM & WATKINS LLP
                          Sadik Huseny (CA Bar No. 224659)
                   2      Elizabeth L. Deeley (CA Bar No. 230798)
                   3      Brittany N. Lovejoy (CA Bar No. 286813)
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, CA 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095
                       Email: sadik.huseny@lw.com
                   6
                       Email: elizabeth.deeley@lw.com
                   7   Email: brittany.lovejoy@lw.com

                   8   Attorneys for Defendants
                       Carvana, LLC and Carvana Group, LLC
                   9

               10                                UNITED STATES DISTRICT COURT

               11                              EASTERN DISTRICT OF CALIFORNIA

               12

               13       KEITH SCHRENK, dba “THE CAR BARN,” No.
                        on behalf of himself and all other persons
               14       similarly situated,                        DEFENDANTS CARVANA, LLC AND
                                                                   CARVANA GROUP, LLC’S NOTICE OF
               15                              Plaintiffs,         REMOVAL

               16             v.                                     [Filed concurrently with Declarations of
                                                                     Sadik Huseny and Christopher Olson;
               17       CARVANA, LLC, an Arizona Limited             Disclosure Statement Pursuant to FRCP 7.1;
                        Liability Company, CARVANA GROUP,            and Civil Cover Sheet]
               18       LLC, a Delaware Limited Liability Company;
                        and DOES 1 through 100, Inclusive,
               19                                                    Sacramento Superior Court
                                             Defendants.             Complaint Filed: May 24, 2019
               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                 DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 2 of 63

                   1   TO THE CLERK AND TO PLAINTIFF AND HIS COUNSEL OF RECORD:

                   2          PLEASE TAKE NOTICE that Defendant Carvana, LLC and Defendant Carvana

                   3   Group, LLC (collectively “Defendants”), through undersigned counsel, hereby remove the

                   4   above-captioned action from the Superior Court of the State of California for the County of

                   5   Sacramento to the United States District Court for the Eastern District of California, pursuant to

                   6   28 U.S.C. §§ 1332(d), 1441, 1446, and 1453.

                   7   I.     PROCEDURAL BACKGROUND

                   8          1.      On June 13, 2019, Defendants were served with the Complaint and Summons for

                   9   the action filed in the Superior Court of the State of California, County of Sacramento, entitled

               10      Keith Schrenk, dba “THE CAR BARN,” on behalf of himself and all other persons similarly

               11      situated, Plaintiffs, vs. CARVANA, LLC, an Arizona Limited Liability Company; CARVANA

               12      GROUP LLC, a Delaware Limited Liability Company; and DOES 1 through 100, Inclusive,

               13      Defendants, Case No. 34-2019-00257244. A copy of the Complaint is attached hereto as Exhibit

               14      1. A copy of the Summons is attached hereto as Exhibit 2. Copies of the Notices of Service of

               15      Process are attached hereto as Exhibit 3.

               16             2.      Defendants Does 1 through 100 are unnamed and unknown, and therefore, have

               17      not been served with the Complaint. See Compl. ¶ 21.

               18             3.      Pursuant to 28 U.S.C. § 1446(a), copies of all additional process, pleadings, and

               19      orders served on Defendants in Sacramento County Superior Court Case No. 34-2019-00257244

               20      are attached hereto as Exhibit 4.

               21             4.      This Notice of Removal is filed within thirty days of Defendants’ receipt of the

               22      Summons and Complaint. See 28 U.S.C. §1446(b); see also Exhibit 3.

               23      II.    THIS COURT HAS DIVERSITY JURISDICTION PURSUANT TO THE CLASS
                              ACTION FAIRNESS ACT
               24
                              5.      Plaintiff purports to represent a class including:
               25
                                      All California individuals or entities (irrespective of business form) duly
               26                     licensed by the California Department of Motor Vehicles to operate as
                                      dealerships for the marketing and sales of used motor vehicles at any time
               27                     from four years prior to the commencement of this action until the
                                      commencement of trial (or such earlier date as ordered by the Court) (the
               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 3 of 63

                   1                  proposed “Class Period”), as identified by automotive dealership licensee
                                      records maintained by the State of California.
                   2

                   3   See Compl. ¶ 12. The Class Period is alleged to be “any time from four years prior to the
                   4   commencement of this action until the commencement of trial.” Id.
                   5           6.     This Court has original jurisdiction over this action pursuant to the Class Action
                   6   Fairness Act (“CAFA”). See 28 U.S.C. §§ 1332(d), 1453. CAFA extends federal jurisdiction
                   7   over (1) class actions, where (2) any member of the proposed class is a citizen of a state different
                   8   from any defendant, (3) the putative class consists of more than 100 members, and (4) the
                   9   amount in controversy exceeds $5 million, taking into account all damages and equitable relief
               10      sought for all of the purported class members’ claims in the aggregate, exclusive of interests and
               11      costs. See 28 U.S.C. §§ 1332(d)(2), (d)(5)(B), (d)(6). Each of these requirements is satisfied in
               12      this action.
               13              A.     This Is a Purported Class Action Within the Meaning of CAFA
               14              7.     A “class action” under CAFA includes any civil action filed under Federal Rule
               15      of Civil Procedure 23 or a “similar State statute or rule of judicial procedure authorizing an
               16      action to be brought by 1 or more representative persons as a class action.” See 28 U.S.C.
               17      § 1332(d)(1)(B).
               18              8.     Plaintiff’s suit meets the definition of a class action because it is brought pursuant
               19      to Section 382 of the California Code of Civil Procedure, which authorizes one or more
               20      individuals to sue “for the benefit of all” when “the question is one of a common or general
               21      interest, of many persons, or when the parties are numerous, and it is impracticable to bring them
               22      all before the court.” Cal. Code Civ. Proc. § 382; see also 28 U.S.C. §§ 1332(d)(1)(B),
               23      (d)(5)(B); Compl. ¶ 2 (“Schrenk brings this proposed class action pursuant to California Code of
               24      Civil Procedure section 382…”).
               25              B.     Minimal Diversity Is Satisfied
               26              9.     For purposes of establishing federal jurisdiction, CAFA requires only minimal
               27      diversity. To establish diversity jurisdiction under CAFA for the purposes of removal, a
               28      defendant need only show that “any member of a class of plaintiffs is a citizen of a State

ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2             DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 4 of 63

                   1   different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). In other words, removal is proper in

                   2   the first instance where even one purported class member is a citizen of a state different from a

                   3   defendant’s state of citizenship. See id.; see also Broadway Grill, Inc. v. Visa Inc., 856 F.3d

                   4   1274, 1276 (9th Cir. 2017) (“Under CAFA there is sufficient diversity to establish federal

                   5   diversity jurisdiction so long as one class member has citizenship diverse from that of one

                   6   defendant.”); Beauford v. E.W.H. Grp. Inc., No. 09-cv-00066, 2009 WL 1808468, at *3 (E.D.

                   7   Cal. June 24, 2009). “CAFA was intended to strongly favor federal jurisdiction over interstate

                   8   class actions.” King v. Great Am. Chicken Corp. Inc., 903 F.3d 875, 878 (9th Cir. 2018).

                   9                  1.      Defendants’ Citizenship

               10             10.     At the time of the filing of this lawsuit, and at the time of removal, Carvana

               11      Group, LLC and Carvana, LLC were and are limited liability companies. See Compl. ¶¶ 2, 19,

               12      20.

               13             11.     A limited liability company’s citizenship is determined by the citizenship of each

               14      of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

               15      2006). A limited liability company is a citizen of every state of which its owners/members are

               16      citizens. Id. If a limited liability company’s owner or member is a corporation, that owner or

               17      member is citizen where it is incorporated and where it has its principal place of business, i.e.,

               18      where its “high level officers direct, control, and coordinate the corporation’s activities.” Hertz

               19      Corp. v. Friend, 559 U.S. 77, 80 (2010); see also Stelzer v. CarMax Auto Superstores Cal., LLC,

               20      No. 13-cv-1788, 2013 WL 6795615, at *2 (S.D. Cal. Dec. 20, 2013).

               21             12.     At the time of the filing of this lawsuit, and at the time of removal, Defendant

               22      Carvana Group, LLC was and is comprised of a group of “Pre-IPO LLC Unit-Holders” and

               23      Carvana Co. Sub., LLC. Based upon the citizenship of its members, Carvana Group, LLC is a

               24      citizen of Arizona, Georgia, Texas, California, North Carolina, New Jersey, West Virginia, and

               25      Delaware. See Christopher Olson Decl. ¶¶ 3-4.

               26             13.     At the time of the filing of this lawsuit, and at the time of removal, Defendant

               27      Carvana, LLC was and is comprised of Carvana Group, LLC and Carvana Co. Sub., LLC. See

               28      id. ¶ 2. Based upon the citizenship of its members, Carvana, LLC is similarly a citizen of

ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3             DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 5 of 63

                   1   Arizona, Georgia, Texas, California, North Carolina, New Jersey, West Virginia, and Delaware.

                   2   See id. ¶¶ 2-5.

                   3           14.       Unnamed defendants sued as Does are not required to join in a removal petition,

                   4   and their citizenship is disregarded for purposes of removal. See U.S.C. § 1441; Fristoe v.

                   5   Reynolds Metals Co., 615 F. 2d 1209, 1213 (9th Cir. 1980).

                   6                     2.     Class Members’ Citizenship

                   7           15.       Plaintiff purports to represent a class including “[a]ll California individuals or

                   8   entities (irrespective of business form) duly licensed by the California Department of Motor

                   9   Vehicles to operate as dealerships for the marketing and sales of used motor vehicles” during the

               10      Class Period, “as identified by automotive dealership licensee records maintained by the State of

               11      California.” Compl. ¶ 12. This putative class contains dealers that are non-California citizens

               12      and that are citizens of states diverse from Defendants.

               13              16.       As Plaintiff’s own allegations throughout the Complaint make clear, Plaintiff is

               14      seeking to represent essentially all used car dealerships licensed by the DMV to operate in

               15      California during the Class Period. See, e.g., Compl. ¶ 41 (Alleging that “[a]ll other used car

               16      dealerships licensed by the DMV” comply with Cal. Veh. Code § 11713.1(o)); id. (Carvana is

               17      “play[ing] by a separate set of rules that are otherwise required of any entity wishing to engage

               18      in retail vehicle sales in the State of California”); id. ¶ 43 (“Plaintiffs will seek for himself, and

               19      other similarly licensed dealerships authorized by the DMV to engage in used auto sales,

               20      restitution…”); id. ¶ 62 (Stating that Plaintiff will seek treble damages for Carvana’s “loss

               21      leader” activity “on behalf of himself and other lawfully licensed retail dealerships in the State of

               22      California during the proposed Class Period.”).1

               23
                       1
                         Plaintiff’s conclusory reference to “California individuals or entities” in the class definition is
               24      so vague as to be effectively meaningless, and is insufficient to defeat removal. See Broadway
                       Grill, Inc. v. Visa Inc., No. 16-cv-04040, 2016 WL 4498822, at *4 (N.D. Cal. Aug. 29, 2016)
               25      (holding that a class definition that included “[a]ll California individuals, businesses, and other
                       entities who accepted Visa-Branded Cases in California” was not explicitly limited to California
               26      citizens), reversed on other grounds, Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274 (9th Cir.
                       2017) (reversing district court’s decision to allow plaintiff to amend the class definition alleged
               27      in the complaint); King, 903 F.3d at 876 (9th Cir. 2018) (vacating district court decision to
                       remand where plaintiff’s class definition included “all current and former non-exempt employees
               28      of defendants in the State of California” during the class period); Mondragon v. Capital One

ATTORNEYS AT LAW
 SAN FRANCISCO                                                               4             DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 6 of 63

                   1          17.     As a result, the class necessarily contains a number of entities that are citizens of

                   2   other states. Indeed, the Complaint itself alleges that the broad class is “readily ascertainable via

                   3   inspection California DMV licensee records, which are publically (sic) available,” Compl. ¶ 31,

                   4   and the DMV expressly recognizes “out-of-state” applicants in its checklist for individuals or

                   5   entities applying for a used car vehicle dealer license. See Huseny Decl. ¶ 1; Ex. A, Sec. 1.

                   6          18.     One such California dealer who is citizen of another state is CarMax Auto

                   7   Superstores (“CarMax”). CarMax possessed at least 25 separate used car dealership licenses in

                   8   California during the Class Period. See Huseny Decl. ¶ 2; Ex. B. CarMax is thus undoubtedly a

                   9   member of Plaintiff’s putative class.

               10             19.     However, CarMax is a citizen of the Commonwealth of Virginia, not the state of

               11      California. See, e.g., Beshwate v. BMW of North America, LLC, 17-cv-00417, 2017 WL

               12      4410169, at *4 (E.D. Cal. Oct. 4, 2017) (finding that CarMax is a citizen of Virginia for the

               13      purposes of diversity jurisdiction); Stelzer v. CarMax Auto Superstores Cal., LLC, No. 13-cv-

               14      1788, 2013 WL 6795615, at *4 (S.D. Cal. Dec. 20, 2013) (same); Gomez v. CarMax Auto

               15      Superstores Cal., LLC, 14-cv-09019, 2015 WL 1967078, at *1 (C.D. Cal. April 30, 2015)

               16      (same).2

               17             20.     Another example is Enterprise Rent-A-Car Company, which possessed at least 30

               18      separate used car dealership licenses during the Class Period that it operated under the name

               19      Enterprise Car Sales. See Huseny Decl. ¶3; Ex. C. Several courts have found that Enterprise

               20      Rent-A-Car Company is a citizen of Missouri for purposes of diversity jurisdiction. See Pate v.

               21      Enter. Rent-A-Car, No. 13-cv-338, 2013 WL 4736863, at *1 n.3 (M.D. La. Sept. 3, 2013)

               22      (“[D]efendant Enterprise Rent–a–Car is a trade name of EAN Holdings, LLC, a Delaware

               23

               24      Auto Fin., 736 F.3d 880, 882-3-85 & n.5 (9th Cir. 2013) (vacating district court decision to
                       remand where the plaintiff’s class definition referenced consumers who purchased and registered
               25      cars in California); Hargett v. RevClaims, LLC, 854 F.3d 962, 965-66 (8th Cir. 2017) (vacating
                       district court’s remand order where plaintiff’s class definition was limited to “Arkansas
               26      residents”).
                       2
                         See also Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644 (9th Cir. 2016) (procedural
               27      history indicating that CarMax removed to federal court from California state court on the basis
                       of diversity jurisdiction); Gonzales v. CarMax Auto Superstores, LLC, 13-cv-01391, Dkt. No. 1
               28      (Notice of Removal) (C.D. Cal. filed Sept. 6, 2013) (notice of removal stating that CarMax Auto
                       Superstores has as its principal place of business the Commonwealth of Virginia).
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            5             DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 7 of 63

                   1   limited liability company whose sole member is Enterprise Holdings, Inc., a Missouri

                   2   corporation with its principal place of business in St. Louis, Missouri.”); Odom v. GEICO Ins.

                   3   Co., No. 13-cv-140, 2013 WL 6189856, at *3 (W.D. Wis. Nov. 27, 2013) (acknowledging the

                   4   Enterprise’s headquarters are in Missouri and, from that fact, the court could infer complete

                   5   diversity); see also id. at *3 n.2 (noting that “[o]ther courts have described . . . Enterprise as a

                   6   citizen of Missouri”).

                   7                   3.       Minimal Diversity Exists

                   8           21.     CarMax is in the purported class and is a citizen of Virginia, a state that neither

                   9   Carvana, LCC, nor Carvana Group, LLC is a citizen of. Likewise, Enterprise Rent-A-Car

               10      Company a member of the putative class and is a citizen of Missouri, a state that neither

               11      Defendant is a citizen of.

               12              22.     Minimal diversity is thus satisfied under CAFA, because at least one purported

               13      class member is a citizen of a state different from the state of citizenship of a named defendant.

               14      See 28 U.S.C. § 1332(d)(2)(A).

               15              C.      The Putative Class Exceeds 100 Members

               16              23.     Plaintiff alleges that the putative class consists of individuals or entities “duly

               17      licensed by the California Department of Motor Vehicles to operate as dealerships for the

               18      marketing and sales of used motor vehicles” during the Class Period. See Compl. ¶ 12. Plaintiff

               19      also alleges that the purported class exceeds 1000 members, see id. ¶ 31, which Defendants do

               20      not dispute given the number of individuals or entities currently licensed as used car dealerships

               21      by California Department of Motor Vehicles according to publicly available records.

               22      Accordingly, the requirement of 28 U.S.C. § 1332(d)(5) is satisfied.

               23              D.      The Amount in Controversy Exceeds $5 Million

               24              24.     CAFA provides that “[i]n any class action, the claims of the individual class

               25      members shall be aggregated to determine whether the matter in controversy exceeds the sum or

               26      value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(6). The amount in

               27      controversy is first determined by reviewing the allegations of the operative complaint.

               28      Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007), overruled on other

ATTORNEYS AT LAW
 SAN FRANCISCO                                                             6              DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 8 of 63

                   1   grounds as stated in Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013)

                   2   (“Our starting point is ‘whether it is facially apparent from the complaint that the jurisdictional

                   3   amount is in controversy.’” (citation omitted)). Where a complaint does not state a dollar

                   4   amount, a defendant’s notice of removal under CAFA need include “only a plausible allegation

                   5   that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

                   6   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). Evidence on that issue is required

                   7   “only when the plaintiff contests, or the court questions, the defendant’s allegation.” Id.

                   8           25.     Plaintiff seeks restitution on behalf of the putative class pursuant to its claims

                   9   California’s Unfair Competition Law. See Compl. Prayer for Relief, secs. b, e. Plaintiff also

               10      seeks actual damages incurred by the putative class under California’s Unfair Practices Act,

               11      which Plaintiff alleges should be trebled pursuant to California Business & Professions Code

               12      sections 17030-17044. See Compl. Prayer for Relief, secs. n-o. Plaintiff separately seeks

               13      disgorgement of Defendants’ allegedly ill-obtained profits earned during the Class Period. See

               14      Compl. Prayer for Relief, secs. r-s. Further, Plaintiff seeks attorneys’ fees under several

               15      statutory provisions, (Compl. Prayer for Relief, secs. k, q, u, x, y), as well as any civil penalties

               16      the Court might deem just, Compl. Prayer for Relief, sec. w.

               17              26.     Plaintiff does not allege a specific dollar amount in damages. Plaintiff does,

               18      however, allege that “sales losses hit [Plaintiff’s] bottom line in the area of at least an estimated

               19      $51,000, in just 2018” and that “[t]hese losses continue as Carvana’s illegal and anti-completive

               20      activities proliferate.” Compl. ¶ 7. Such losses multiplied across the thousands of used car

               21      dealership licensees that arguably comprise Plaintiff’s putative class, and the four-year class

               22      period would well exceed $5 million. Certainly there is little doubt that such damages, if trebled,

               23      would surpass the jurisdictional threshold. See Compl. Prayer for Relief, secs. n-o.

               24              27.     And this does not take into account any attorney’s fees Defendants might be held

               25      responsible for under California Business & Professions Code or Unfair Practices Act, should

               26      Plaintiff prove it is entitled to such fees. See Compl. Prayer for Relief, secs. k, q, u, x, y;

               27      Lowdermilk, 479 F.3d at 1000 (“where an underlying statute authorizes an award of attorneys’

               28      fees, either with mandatory or discretionary language, such fees may be included in the amount

ATTORNEYS AT LAW
 SAN FRANCISCO                                                             7              DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 9 of 63

                   1   in controversy” (internal quotations and citation omitted)). Likewise, any assessment of the total

                   2   amount in controversy must also take into consideration the costs Defendants might incur in

                   3   complying with the equitable remedies Plaintiff seeks. See Compl. Prayer for Relief, secs. f-h, l-

                   4   m, p, t. See, e.g., Anderson v. Seaworld Parks & Entm’t, Inc., 132 F. Supp. 3d 1156, 1164 (N.D.

                   5   Cal. 2015) (including value of future ticket sales that would be lost as the result of having to

                   6   modify purportedly deceptive advertising in determining amount in controversy); Bayol v.

                   7   Zipcar, Inc., No. 14-cv-02483, 2015 WL 4931756, at *10 (N.D. Cal. Aug. 18, 2015) (in a case

                   8   challenging the legality of late fees imposed by Zipcar, lost income in the form of late fees that

                   9   could not be collected as the result of injunction was “properly included as the cost of

               10      compliance”); see also Pagel v. Dairy Farmers of Am., Inc., 986 F. Supp. 2d 1151, 1160 (C.D.

               11      Cal. 2013) (including monetary penalties paid to the state in the amount in controversy

               12      calculation, as they were part of “the object of the suit”).

               13             28.     Defendants deny any and all liability and contend that Plaintiff’s allegations are

               14      entirely without merit. For purposes of this Notice of Removal, however, taking Plaintiff’s

               15      factual allegations as true and legal allegations as correct, Defendants believe and allege that the

               16      amount in controversy would exceed $5,000,000, exclusive of interest and costs, and satisfies the

               17      amount in controversy requirements of CAFA. See 28 U.S.C. § 1332(d)(2).

               18      III.   VENUE AND INTRA-DISTRICT ASSIGNMENT

               19             29.     Venue is proper in this District pursuant to 28 U.S.C. § 1441(a) because the

               20      Superior Court where the removed case was pending is located within this district.

               21             30.     Venue is proper in the Sacramento Division of this Court pursuant to Local Rule

               22      120(d), as the original action was filed in Sacramento County Superior Court.

               23      IV.    REMOVAL PROCEDURE

               24             31.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

               25      Civil Procedure. See 28 U.S.C. § 1446(a).

               26             32.     Defendants were served with the Complaint and Summons by personal service to

               27      their registered service agent on June 13, 2019. Accordingly, this Notice of Removal is timely

               28      under 28 U.S.C. § 1446(b) as it is filed within 30 days of service.

ATTORNEYS AT LAW
 SAN FRANCISCO                                                             8            DEFENDANTS’ NOTICE OF REMOVAL
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 10 of 63

                   1           33.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders are

                   2    attached hereto as Exhibit 4.

                   3           34.     Defendants will serve written notice of the removal of this action upon all adverse

                   4    parties promptly, and will file such notice with the Clerk of Sacramento County Superior Court,

                   5    as required by 28 U.S.C. § 1446(d).

                   6    V.     CONCLUSION

                   7           35.     In conclusion, this Court has original jurisdiction over Plaintiff’s claims by virtue

                   8    of the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2). This action is thus properly removable

                   9    to federal court pursuant to 28 U.S.C. § 1441.

               10              36.     In the event this Court has a question regarding the propriety of this Notice of

               11       Removal, Defendants respectfully request that the Court issue an Order to Show Cause so that

               12       Defendants may have the opportunity to more fully brief the basis for this removal.

               13

               14              WHEREFORE, Defendants Carvana, LLC and Carvana Group, LLC remove the above-

               15       captioned action to this Court.

               16

               17       DATED: July 12, 2019                          Respectfully submitted,

               18                                                     LATHAM & WATKINS LLP
                                                                        Sadik Huseny
               19                                                       Elizabeth L. Deeley
               20                                                       Brittany N. Lovejoy

               21                                                     By:       /s/ Sadik Huseny
                                                                                Sadik Huseny
               22
                                                                      Attorneys for Defendants
               23
                                                                      Carvana, LLC and Carvana Group, LLC
               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                                              9             DEFENDANTS’ NOTICE OF REMOVAL
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 11 of 63




                     EXHIBIT 1
                         Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 12 of 63

               1   COHELAN KHOURY & SINGER
                   Timothy D. Cohelan (SBN 60827)
               2   tcohelan(a).cksl aw. com
               3   Isam C. Khoury (SBN 58759)
                   ikhourv(a),ckslaw.com
               4   J. Jason Hill (SBN 179630)
                   ihill(5),ckslaw.com
               5   605 "C" Street, Suite 200
                   San Diego, CA 92101
               6   Tel: (619) 595-3001/Fax: (619) 595-3000
               7   Attomeys for Plaintiff KEITH SCHRENK, dba "THE CAR BARN,"
                   on behalf of himself, all others similarly situated
               8
               9                             SUPERIOR COURT OF CALIFORNIA
              10                                 COUNTY OF SACRAMENTO
              11   KEITH SCHRENK, dba "THE CAR                 Case No.
                   BARN," on behalf of himself and all other
                                                                           34-2019-00257244
              12   persons similarly situated.                 CLASS ACTION COMPLAINT FOR
              13                                               RESTITUTION, DAMAGES,
u                          Plaintiffs,                         DISGORGEMENT OF PROFITS AND/OR
5 o „         14                                               INJUNCTIVE/DECLARATORY R E L I E F
=» S o
                           vs.
> -3 ^
tf M    <     15                                               1. VIOLATIONS OF CALIFORNIA'S
2                  CARVANA, LLC, an Arizona Limited               UNFAIR COMPETITION LAW (UCL)
2 .S <9
aI V3
   i If       16   Liability Company; CARVANA GROUP,              [Cal. Business & Professions Code §§
    O   r/)
              17   LLC, a Delaware Limited Liability              17200-17208, etseq\,
X                  Company; and DOES 1 through 100,
o                                                              2. VIOLATIONS OF CALIFORNIA FALSE
o             18   Inclusive,
                                                                  ADVERTISING LAW (FAL)
              19                                                  [Cal. Business & Professions Code §
                          Defendants.
                                                                  17500, et seq.]
              20                                               3. VIOLATIONS OF THE UNFAIR
              21                                                  PRACTICES ACT (UPA)
                                                                  [Cal. Business & Professions Code §§
              22                                                  17030-17044, etseq.]

              23                                               4. UNJUST ENRICHMENT AND
                                                                  DISGORGEMENT OF ILL-OBTAINED
              24                                                  PROFITS
                                                                  [Restatement (Third) Restitution and
              25                                                  Unjust Enrichment (2011) § 44 seq.]
              26
                                                                  DEMAND FOR JURY TRIAL
              27
              28



                   Class Action Complaint                                              Case No.
                  Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 13 of 63

        1           Plaintiff KEITH SCHRENK, dba "THE CAR BARN," on behalf of himself and all

        2   others similarly situated, ("Plaintiff or "SCHRENK"), hereby complains and alleges as follows
        3   based on investigation, information and belief:
        4                        INTRODUCTION AND GENERAL ALLEGATIONS
        5           1.      This lawsuit involves a used car retail sales competitor operating and doing
        6   business as a dealership, but without procuring, paying and obtaining all necessary licensure,
        7   locations and regulator prerequisites required to lawfully engage in vehicle sales in the State of
        8   Caiifomia. In essence, by skipping all the legal and regulatory requirements, the Defendants are
        9   engaged in classic anti-competitive "loss leader" conduct and business practices by simply
       10   disregarding the overhead costs required to engage in commercial retail vehicle sales in Caiifomia.
       11           2.      Plaintiff KEITH SCHRENK owns and is the sole proprietor of a duly licensed and
       12   registered Caiifomia "used vehicle dealership" dba as "THE CAR BARN" in Sacramento County
       13   in the State of Caiifomia. SCHRENK brings this proposed class action pursuant to Caiifomia Code
Ed
O
            of Civil Procedure section 382 and corresponding Caiifomia Rules of Court (CRC) goveming class
£ = - 14
            actions, as an injured competitor seeking to compete against Defendants CARVANA, LLC, an
tfl?   15
            Arizona Limited Liability Company Corporation; CARVANA GROUP, LLC, a Delaware Limited
i l f 16
E^g'« 17    Liability Company; and DOES 1 through 100, inclusive (hereinafter collectively referred to as
s
o           "CARVANA" or "Defendants") in relation to their engagement in anti-competitive and unlicensed

"      18 sales of used vehicles in the State of Caiifomia without compliance with all laws and applicable
       19 regulations that are required to be followed by all other Caiifomia dealerships doing business in
       20 Caiifomia. Plaintiff brings this action pursuant to the Caiifomia Unfair Competition Law (UCL) as
       21 permitted by Cal. Business & Professions Code section 17200, et seq., and under California's False
       22 Advertising Law (FAL) as permitted by Cal. Business & Professions Code section 17500, et seq.
       23 on behalf of himself and all other individuals and entities in the State of Caiifomia to address
       24 illegal, fraudulent and unfair (and unlicensed) business activity for the sale of motor vehicles in
       25 Caiifomia by the CARVANA Defendants, and DOES 1 through 100.
       26           3.      Further, as demonstrated by the facts below and throughout this Complaint, the
       27 CARVANA Defendants and DOES 1-100 engaged in illegal loss-leader conduct in violation of the
       28
                                                              -1 -
            Class Action Complaint                                                       Case No.
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 14 of 63

             1   Caiifomia Unfair Trade Practices Act (UPA) and were unjustly enriched by sales of used

            2    automobiles in the State of Caiifomia without having a fixed location or required dealership and

            3    salesperson licensing. Without payment of such legally and regulatory required costs of doing

            4    business, the CARVANA Defendants are and were able to sell vehicles at below market prices that

             5   injured lawful and law abiding dealers and salespersons in the State of Caiifomia. Accordingly,

            6    Plaintiff will seek, on behalf of himself, and all others similarly situated, treble damages as

            7    permitted by the UPA in an amount according to proof, as well as a disgorgement of profits as

             8   permitted by CACI 3903N related to lost profits and disgorgement of unjustly obtained

            9    gains/profits, all in an amount according to proof

            10           4.      Specifically, Plaintiff alleges based on investigation, information and belief, the

            11   following facts:

            12           (a)     In or around mid-2018, the CARVANA Defendants began unlicensed operations as
                                 a "used car automotive dealership" actively and aggressively engaged in the sales
            13                   of used vehicles in the State of Caiifomia and the marketing of same via television,
td
O                                intemet, social media platforms, broadcast, and through use of used vehicles sales
            14                   marketing by entities such as "craigslist.com" "autotrader.com" or through its own
tfl<        15                   website portal, www.carvana.com;
2 -J-"
                         (b)     At all times relevant to this action, the CARVANA Defendants did not seek, obtain
S l | 16
                                 or possess any license from either the Caiifomia DMV or other local business
<    m ea
                                 licensing (either by County or municipality) to operate as a used vehicle sales
^S-" 17                          dealership;
s
o
                         (c)     At all times relevant to this action, the CARVANA Defendants did not maintain or
"           18                   disclose a physical location for operation of selling used motor vehicles in the State
                                 of Caiifomia in direct violation of the Caiifomia Civil Code and applicable DMV
            19                   regulations;
            20
                         (d)     At all relevant times to this action, the CARVANA Defendants actively engaged in
            21                   all modes and medium (intemet, broadcast, social media and intemet auto sales
                                 websites) in marketing and selling of used motor vehicles with list prices that did
            22                   not disclose that the list price excluded any fees, tax, title and license charge to
                                 complete a lawful vehicle sale in California, in violation of Cal. Vehicle Code
            23
                                 §11713.1. As of May 13, 2019, Plaintiff reviewed multiple CARVANA
            24                   advertisements on "craigslist.com" and each failed to disclose all transaction fees in
                                 the listing price for used motor vehicles for sale throughout the State of Caiifomia,
            25                   falsely implying to the public and to legitimate competing automotive dealerships,
                                 that taxes, title and licensing costs were included in the list price for the vehicle;
            26
            27
            28
                 Class Action Complaint                                                         Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 15 of 63

            1          (e)     As of May 20, 2019, Plaintiff visually observed the CARVANA Defendants
                               operating out of a physical location in close proximity to PlaintifPs "THE CAR
           2                   BARN" licensed dealership, and each vehicle being delivered to CARVANA
                               customers did not have a prominently displayed "Buyer's Guide" which is required
           3
                               by law in the State of Caiifomia to be place on the vehicle at the time of sale. This
           4                   activity by the CARVANA Defendants violates Cal. Vehicle Code § 11713.1 (t) and
                               violates mandates by the Federal Trade Commission (FTC) regulations at 16 C.F.R.
            5                  Part 455. Without the required Buyer's Guide documentation, a reasonable
                               consumer would not know whether the vehicle being sold is a "new" or a "used"
            6                  and would not be advised of any material attributes about the vehicle. Plaintiff, as a
                               licensed used motor vehicle dealership, must comply with such legal and regulatory
            7
                               requirements or facefines,levies and/or loss of his dealership license;
            8

            9          (f)     At all times relevant to this action, Plaintiff is informed and believes that the
                               CARVANA Defendants not only actively sold vehicles without any licensure, but
           10                  also have no requirement to renew and pay for an auto dealership license and do not
                               pay for a required physical location in each major location throughout the State of
           11                  Caiifomia to actually show and allow view of used vehicles for sale, all in violation
           12                  of the Caiifomia Vehicle Code an applicable regulations promulgated and enforced
                               by the Caiifomia Department of Motor Vehicles (DMV). Plaintiff has made
tf         13                  informal complaint to the DMV since mid-2018 when CARVANA began operating
u                              and actively selling vehicles in Sacramento County, but was informed that since
O
£§-14                          CARVANA did not have an in-state location, DMV did not believe it had the
     S o                       ability to enforce dealership licensing and regulation. In other words, absent this
tfl<       15                  action by SCHRENK, there appears no willingness on the part of Caiifomia state
O a>
                               entities or agencies to enforce law or applicable regulations upon CARVANA,
S ^ i l 16
                               while at the same time, legitimate and lawful dealerships are suffering sales losses
dS'^ 17                        at the expense of CARVANA who is not complying with law and is committing
s                              fraud and deception on the public;
o

           18
                        (g)     Based on observation, information, investigation and belief, Plaintiff alleges that
           19                   the CARVANA Defendants also employ used vehicle "salespersons" unlawfully
                                and without having a dealership license or local operating license, nor do the
           20                   CARVANA Defendants have to engaged in required fees and license renewal, or
                                continuing educational requirements (4 hours every two years) as required by
           21
                                Cal. Vehicle Code sections 11704.5(c) and 11717(d). Thus, CARVANA is
           22                   gaining an illegal and unlawful competitive advantage over Plaintiff and other
                                similarly licensed automotive dealerships operating lawfully in the State of
           23                   Caiifomia;

           24
                        (h)     The CARVANA Defendants used of unauthorized and unlicensed "salespersons"
           25                   including the use of referrals and finders through the intemet or social media is
                                in direct violafion of law pursuant to Cal. Vehicle Code sections 11800 and 675.
           26                   Even the use of salespersons outside of the State of Caiifomia for directing and
                                confrolling sales of used motor vehicles within Caiifomia is illegal, unlawfiil,
           27
                                deceptive on the public and fraudulent;
           28

                Class Action Complaint                                                        Case No.
                 Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 16 of 63

       1           (i)    Based on information, observation and belief, Plaintiff alleges that during the
                          relevant time period, the CARVANA Defendants failed to comply with notice
      2                   requirements for "no cooling off periods" but instead markets a non-contractual
                          7-day retum policy for which Caiifomia law does not authorize, and is
       3
                          implemented by CARVANA on an ad hoc basis. Because CARVANA requires
      4                   purchasers to arbifrate disputes rather than allow for open litigation in Court,
                          there is no way to determine whether CARVANA does anything to honor to its
       5                  claimed 7-day "grace period" promise that it markets to consumers;
       6           (j)     CARAVANA also engages in the false claim of selling "certified" used vehicles
                           even though the Defendants to not maintain any licenses or permits from the
       7                   Bureau of Automotive Repair (BAR), does not maintain local Board of
                           Equalization permits for vehicle re-sale (and for collection of sales taxes); does
       8                   not maintain any required City or County business licenses (as otherwise
                           required to be paid and renewed by Plaintiff) and there are no filings for dba or
       9
                           fictitious business name statements being on file as required by Cal. Vehicle
      10                   Code §§ 11817(a)(6) and 11721(f). Without a physical location address for
                           CARVANA "dealerships" there is no lawful way to procure a certification from
      11                   the BAR. (See, www.bar.ca.gov):

      12           (k)    Plaintiff is informed and believes and based thereon alleges that the CARVANA
                          Defendants also engaged in unlawful and fraudulent record keeping of sales
«    13                   requirements in that they have no identified, conspicuous "established place of
bd
O                         business" and therefore do not have a location for inspection of point-of-sale
S » - 14                  records for used vehicle sales in violation of Cal. Vehicle Code section 4456 and
£Sl< 15                   as required by Caiifomia Code of Regulations (CCR) Titie 13, Sections 270.00
2 -^"^                    through 272.00;
2"
i s | 16
^S'" 17            (1)    At all relevant times, based on investigation, observation, information and belief.
X                         Plaintiff alleges that in all respects, the CARVANA Defendants engaged in
o                         competition with lawfully licensed auto-dealerships while engaging in dealership
"    18                   activities and actions as defined by Cal. Vehicle Code sections 285-286, while
                          purposefully avoiding the legal requirements mandated by law to engage in
      19                  motor vehicle sales in Caiifomia. Consumers and competitors in the State of
                          Caiifomia suffer actual harm by CARVANA activities because purchasers are
     20                   required to sign waivers of consumer right and forced arbifration/class action
                          waivers for any dispute with CARVANA, thus the Defendants insulate
     21                   themselves from enforcement activity unlawfully and have successfully evaded
     22                   any enforcement action by authorities and DMV regulators in Caiifomia by
                          obfiascating their business activities and presence in the state;
     23            (m)     The CARVANA Defendants in their marketing materials actuallyflauntthe fact
                           that they are not in compliance with Caiifomia automotive sales laws and
     24
                           regulations promulgated by the Caiifomia DMV. They boldly claim that there
     25                    are no CARVANA "Dealerships" and while they market used vehicles for sale
                           with only a list price (and not disclaimer as legally required to show that the
     26                    transaction will include sales taxes, licensing and any other dealership fees, they
                           advertise, falsely, that they have "no hidden fees."                          (See,
     27                    www.carvana.com/about-us). They also falsely advertise, without any BAR
     28

           Class Action Complaint                                                       Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 17 of 63

          1                   license or certification, that all of their used vehicles for sale are "certified" but
                              provide no definition and without a physical location or license, cannot provide
          2                   such certification in Caiifomia without engaging in outright deception and fraud
                              upon the public and as against competitors who mustrigorouslymaintain license
          3
                              and certification requirement in order to sell a used car as "certified" with a
          4                   standard list of inspections and testing approved by the Bureau of Automotive
                              Repairs.
          5           (n)     By engaging in dealer sales activities without operation of a dealers licensing,
                              physical locations and strict advertising requirements, the CARVANA
          6                   Defendants are engaging in loss-leader activity by placing vehicles for sale under
                              market value because they do not incur all the necessary costs and expenses of
          7
                              running and operating a bona fide dealership in Caiifomia. This illegal short-cut
          8                   allows Defendants to undermine lawful competitor in price, which is both a per
                              se violation of the Unfair Practices Act (UPA, Business & Professions Code
          9                   sections 17030-17044) but also constitutes a claim and cause of action for Unjust
                              Enrichment for which the remedy is "disgorgement of ill-gotten gains." As
         10                   shown by the CARVANA business records and press statements. Defendants
                              purpose and aim is to dismpt the used car market by by-passing all dealership
         11
                              mles and requirements in the State of Caiifomia all in direct violation of Cal.
         12                   Business & Professions Code sections 17043-17044.

         13           5.      Since mid-2018, the CARVANA Defendants began active engagement and auto
u
O
£ o „ 14      sales in the market for used autos in Sacramento County and surrounding areas. Since that time,
tfl<     rs   Plaintiff, whose lawfully licensed dealership is located in close physical proximity of a proxy
2 8 0-
              for CARVANA location, has suffered actual and real monetary loss as a direct result of
S s | 16
              CARVANA's unfair business acts and practices, as well as use of false advertising schemes as
^S'" 17
X
o             to the pricing of vehicles. SCHRENK's dealership, "THE CAR BARN," has been in business

"        18 for approximately 5 to 6 years. Each year since 2014, a decent used car market propelled sales
         19 for SCHRENK, at least until CARVANA entered the local market with an unlicensed
         20 dealership and with an undesignated location only hundreds of yards from SCHRENK's
         21   dealership. From 2014 until 2017, SCHRENK's sales spanned two Sacramento fixed locations,

         22 with annual unit sales of used vehicles at approximately 397 in 2014, approximately 435
         23 vehicles in 2015, 451 vehicles sold in 2016, and approximately 682 vehicles sold in 2017.
         24           6.      In 2018, the CARVANA Defendants entered into the Caiifomia market and used

         25 a location near an auto wholesale lot to engage in dealership sales activity within less than a
         26 mile from SCHRENK's "CAR BARN" locations. While SCHRENK's "CAR BARN" sales had
         27 annually increased since opening in or about 2014, hitting 682 in 2017, in 2018, after
         28                                                    -5-
              Class Action Complaint                                                         Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 18 of 63

            1   CARVANA began operations, total annual sales for SCHRENK's dealership dropped to 580
            2   units and a second location for Plaintiffs business ceased operation. While used car sales are
            3   competitive and usually with small profit margins after factoring in costs of compliance with
            4   licensing and dealership laws and regulation, the loss of over 100 unit sales in one year after
            5   several years of increasing unit sales was a major hit to SCHRENK's bottom line. Plaintiff is
            6   informed and believes that CARVANA's market entry and without paying the tme costs of
            7   operating an auto dealership are the cause in fact and proximate and substantial factor in sales
            8   losses in 2018 and continuing this year. Simply put, the CARVANA Defendants are engaged in
            9   unlawful competition with legitimate licensed and compliant auto dealerships, and in fact
           10   markets itself a beating competition by flagrantly violating laws necessary to do business as
           11   bona-fide an auto-dealership in Caiifomia without paying any entry or regulatory costs of doing
           12   business, all to the determine of Plaintiff and the proposed class of licensed dealerships

tf
           13   throughout the State of Caiifomia.
bl
o          14           7.      While Plaintiff will retain appropriate accounting consultants to determine actual
   '5
tfl5       15   competitive injury and harm, even if there were a net profit of $500 per vehicle, sales losses hit
3    J-O
O g o-
2 53 ^     16 SCHRENK's bottom line in the area of at least an estimated $51,000 in just 2018 alone. Sales
y so       17 for the first four months of 2019 appear to track the same trend as of 2018, where sales from
X
o
           18 January through April 2018 reached 210, whereas sales for the same four-month period in 2019
u
           19 reached only 182 (28 units less). These losses continue as CARVANA's illegal and anti-
           20 competitive activities proliferate, in an amount according to proof Plaintiff intends to use
           21   Caiifomia DMV sales records to show each and every vehicle sold by CARVANA in Caiifomia

           22 during the proposed Class Period (arguably since CARVANA entered the Caiifomia market) to
           23 establish the results of their illegal and fraudulent enterprise and to calculate ill-gotten gains
           24 over lawfully and legitimate competitors in the proposed Plaintiff Class to establish restitution
           25 as permitted by an accounting under Business & Professions Code sections 17202-17204.
           26           8.      On the www.carvana.com website, no physical locations for sale of used vehicles
           27 are listed in the State of Caiifomia, yet CARVANA intemet sales advertisements proliferate
           28 throughout every major auto market in the state. Further, review of Caiifomia Secretary of State

                                                                -6-
                Class Action Complaint                                                       Case No.
                  Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 19 of 63

        1   (Kepler) records show no physical address for any CARVANA location in Caiifomia. Yet, the

        2   company planned and distributed a press release stating they were entering the Caiifomia mark

        3   as              of            approximately              July             2018.             (See,

        4   https://www.businesswire.com/news/home/20180717005237/en/Carvana-Brings-Califomias-
        5   Capital-Citv-New-Buv. In the release, the CARVANA Defendants stated: "Founded in 2012
        6   and based in Phoenix, Carvana's (NYSE: CVNA) mission is to change the way people buy cars.

        7   By removing the fraditional dealership infrastmcture and replacing it with technology and

        8   exceptional customer service, Carvana offers consumers an intuitive and convenient online

        9   automotive retail platform. Carvana.com enables consumers to quickly and easily buy a car

       10   online, including finding their preferred vehicle, qualifying for financing, getting a trade-in

       11   value, signing confracts, and receiving as-soon-as-next-day delivery or pickup of the vehicle

       12   from one of Carvana's proprietary automated Car Vending Machines." Further, CARVANA

       13   admitted it was engaged in sales without a dealership or license: "Shopping online, Carvana
Ud
O
            customers save valuable time and money with a national inventory of more than 10,000 vehicles
£ => - 14
tfl<   15   just a click away and a car buying experience focused on an exceptional customer experience.
2
            All vehicles are Carvana Certified, passing a rigorous 150-point inspection, have never been in
i « | 16
       17   a reported accident and have noframedamage. Features, imperfections and updated infonnation
X
o           about open safety recalls are listed on the car's vehicle description page. Additionally, Carvana

       18 customers get an upgrade to the fraditional test drive; to ensure the vehicle fits their life, every
       19 Carvana vehicle comes with a seven-day retum policy. All of this without ever having to step
       20 foot in a dealership." "Sacramento is a rapidly growing city with an increasingly diverse
       21   population," said Emie Garcia, founder and CEO of Carvana. "We're looking forward to

       22 growing alongside them, bringing California's capital a new way to buy a car."
       23           9.      In a Securities and Exchange Commission (SEC) filing submitted on March 31,

       24 2017, CARVANA reported annual revenues skyrocketing rom $4.6 Million in 2013 to over
       25 $365 Million in 2016. Risks on investment reported by CARVANA to the SEC included
       26 specific mention of increased scmtiny of sales, advertising,financingand insurance activities by
       27 "private plaintiffs, federal, state and local regulatory and law enforcement authorities" as a risk
       28                                                  -7-
            Class Action Complaint                                                       Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 20 of 63

          1   to potential investors. In fact, CARVANA specifically advised that: "We operate in a highly

          2   regulated industry and are subject to a wide range of federal, state and local laws and

          3   regulations. Failure to comply with these laws and regulations could have a material adverse

          4   effect on our business, results of operations and financial condition. We are subject to a wide

          5   range of federal, state and local laws and regulations. Our sale and purchase of used vehicles

          6   and related activities, including the sale of complementary products and services, are subject to

          7   state and local licensing requirements, federal and state laws regulating vehicle advertising,

          8   state laws related to title and regisfration and state laws regulating vehicle sales and service. The

          9   financing we offer to customers is subject to federal and state laws regulating the provision of

         10   consumer finance. Our facilities and business operations are subject to laws and regulations

         11   relating to environmental protection and health and safety. In addition to these laws and

         12   regulations that apply specifically to our business, we will also be subject to laws and

         13   regulations affecting public companies upon the completion of this offering, including securities
bd

o        laws and NYSE listing mles. The violation of any of these laws or regulations could result in
S = - 14
tfl< 15 adminisfrative, civil or criminal penalties or in a cease-and-desist order against our business
2
Si^il 16 operations, any of which could damage our reputation and have a material adverse effect on our
< <n 5
         17   business, sales and results of operations. We have incurred and will continue to incur capital
X
o             and operating expenses and other costs to comply with these laws and regulations. Our logistics
"        18 operations, which we depend upon tofransportvehicles from auctions to our inspections and
         19 reconditioning centers, then on to our logistics hubs, and finally to our vending machines,
         20   fulfillment centers or directly to customers, are subject to the regulatory jurisdiction of the U.S.
         21   Department of Transportation (the "DOT") and states through which our vehicles fravel, which
         22   have broad administrative powers with respect to our logistics operations. Vehicle dimensions
         23   and driver hours of service are also subject to both federal and state regulation. More restrictive
         24   limitations on vehicle weight and size, frailer length and configuration, or driver hours of
         25   service would increase our costs, and i f we are unable to pass these cost increases on to our
         26   customers, may increase our operating expenses and adversely affect ourfinancialcondition,
         27   operating results and cash flows. If we fail to comply with the DOT regulations or regulations
         28

              Class Action Complaint                                                         Case No.
                        Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 21 of 63

              1   become more stringent, we could experience increased inspections, regulatory authorities could

              2   take remedial action including imposing fines or shutting down our operations or we could be

              3   subject to increased audit and compliance costs. I f any of these events occur, our financial

              4   condition, operating results and cash flows would be adversely affected. Our sale of used

              5   vehicles and fmancing offerings are subject to the state and local licensing requirements of the

              6   jurisdictions in which we operate. Regulators of jurisdictions in which our customers reside, but

              7   for which we do not have a dealer orfinancinglicense, could require that we obtain a license or

              8   otherwise comply with various state regulations. Despite our belief that we are not subject to the

              9   licensing requirements of those jurisdictions, regulators may seek to impose punitivefinesfor

             10   operating without a license or demand we seek a license in those jurisdictions, any of which

             11   may inhibit our ability to do business in those jurisdictions, increase our operating expenses and

             12   adversely affect ourfinancialcondition and results of operations."

             13           10.     In early 2019, Plaintiff specifically inquired why the DMV was not taking action
         , 14     to require the CARVANA Defendants to obtain dealership and vehicle salesperson licensing or
         I

         I
                  to have a fixed physical business location, as is otherwise required for all persons engaged in
tfl<         15
O g o'
§ l | 16          the retail sales of motor vehicles in Caiifomia. DMV agents responded that since CARVANA
<   Vi   a
             17   did not have a physical location or presence in the state, they could not engage in an
X
o                 enforcement action.
"            18           11.     Plaintiff, based on investigation, information and belief, alleges that other
             19 dealerships authorized and licensed to sell used vehicles in the State of Caiifomia have suffered
             20 identical competitive injuries, although the amounts of losses, restitution and lost profits, may
             21   vary from class member to class member. CARVANA's continued presence, operations,
             22 advertising and social media/intemet presence in Caiifomia doing business as an unauthorized
             23 re-seller of used vehicles will continue to unfairly gain market share by under-cutting the tme
             24 costs of doing business that are incurred by lawfiil competitors in the used car sale industry.
             25 Defendants conduct not only is causing direct and measurable harm to Plaintiff, but is causing
             26 similar harm and losses to the entire industry of used motor vehicle sales in this state by
             27 licensed and authorized dealers.
             28
                                                                 -9-
                  Class Action Complaint                                                       Case No.
                        Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 22 of 63

              1           12.     Pursuant to Code of Civil Procedure § 382 and corresponding Caiifomia Rules of

              2   Court, Plaintiff SCHRENK seeks to represent the following class of individuals and entities as a
              3   proposed class representative:
             4            PLAINTIFF CLASS: All Caiifomia individuals or entities (irrespective of business
                          form) duly licensed by the Caiifomia Department of Motor Vehicles to operate as
              5           dealerships for the marketing and sales of used motor vehicles at any time from four
                          years prior to the commencement of this action until the commencement of trial (or such
              6
                          earlier date as ordered by the Court) (the proposed "Class Period"), as identified by
              7           automotive dealership licensee records maintained by the State of Caiifomia.

              8            13.     In all material and legal aspects, the CARVANA Defendants engage in the
              9   identical activities of an auto dealership as defined by the Caiifomia Vehicle Code, but do not
             10   maintain any of the requfred DMV, Board of Equalization or any county or city required business
             11   licenses, nor do they list any permanent or fixed place of business, as is requfred by Caiifomia law
             12   in order to engage in retail used car sales.

tf           13            14.    Plaintiff seeks restitution, damages, declaratory and/or injunctive relief as well as
u
o
S » - 14          disgorgement of ill-gotten gains based on Defendants' collective unfair, unlawful, deceptive and
   's
tfl<         15   anti-competitive "loss leader" conduct. Plaintiff brings this action on behalf of himself and other
O g o'
ScSja 16          lawfully operating competitors for harms and actual competitive injuries incurred during the
        »3
X
             17 proposed "Class Period," which is defined as four years prior to the filing of this action through
o
o                 date of the commencement of trial (or such other date the Court determines). Based upon
             18
             19 information and belief that the Defendants' unlawful acts are continuing and will continue. Plaintiff
             20   may elect to seek declaratory and/or preliminary/permanent injunctive relief for the benefit of the

             21   proposed class he represents.

             22                                     JURISDICTION AND VENUE

             23            15.    The Caiifomia Superior Court has jurisdiction in this matter due to Defendants'

             24   violations of Business and Professions Code section 17200, et seq.. Business & Professions Code

             25   section 17500 et seq., and related common law principles. Similarly, the Unfair Practices Act

             26   (UPA) Business & Professions Code section 17030 et seq., mandates that civil actions for

             27   anticompetitive injury be filed in any Court without the State of Caiifomia.

             28   ///


                                                                  - 10-
                  Class Action Complaint                                                         Case No.
                     Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 23 of 63

           1            16.    Venue is proper in this Judicial district and the County of Sacramento because,

       2 upon information and belief. Defendants reside in, are located in and/or are domiciled in this
           3 county and maintain offices andfransactbusiness in this county, and work was performed by
       4 members of the Plaintiff Class made the subject of this action in the County of Sacramento,
           5 Caiifomia. Venue is also proper in Sacramento County pursuant to Cal. Code of Civil Procedure
           6 section 395(b) and/or section 395.5 in that Plaintiff was at all times relevant a resident of said
           7 county and the county is the place where the harm occurred. Lastiy, the unlawful acts alleged
           8 herein have a direct effect on Plaintiff, and those similarly situated, within the State of Caiifomia
           9 and within Sacramento County, as well as other counties located in Caiifomia.
       10               17.     On information and belief, the Caiifomia Superior Court has primary and original

       11 jurisdiction in this matter because there is no federal question at issue, as the issues herein are
       12 based solely on Caiifomia statutes and law, including the Caiifomia Vehicle Code and apphcable
       13 regulations promulgated by the Caiifomia Department of Motor Vehicles, Caiifomia Code of Civil
bd
O
               Procedure, applicable Caiifomia Rules of Court, and the applicable provisions of the Business and
S => - 14
               Professions Code. Plaintiff's claims and confroversy arises solely under Caiifomia law such that
S l < 15
is « fi,
               the local case or confroversy exception to federal jurisdiction exists and as alleged, the amount in
S ^ l 16       confroversy is insufficient to satisfy 28 U.S.C. section 1332 (a) or section 1332(d) pursuant to the
^§^2 17
s              Class Action Faimess Act ("CAPA"). To the extent there is any diversity, the case also falls into
o
               the local case or confroversy exception to CAFA jurisdiction and contains claims that are not
^     18
               subject to federal jurisdiction. Plaintiff is infonned and believes, and based thereupon alleges,
      19
               removal under the CAFA would be improper and that no federal subject matter jurisdiction or
      20
               supplemental jurisdiction exists over the matter.
      21
                                                        THE PARTIES
      22
               A. The Plaintiff and Standing
      23
                       18.     At all times relevant to this action. Plaintiff SCHRENK was and is the sole
      24
               proprietor of the fictitious business entity and duly licensed and authorized used car dealership
      25
               known as "THE CAR BARN," operating with all necessary local licenses and permits in
      26
               Sacramento County Caiifomia. His operational and DMV license number is 84565. As a direct,
      27
      28                                                      -11 -
               Class Action Complaint                                                        Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 24 of 63

            1   legal and proximate cause of Defendants' illegal,fraudulent,unfair and deceptive business
            2   practices and acts of operating as an unlicensed used car dealership in California, Plaintiff has
            3   suffered direct, finitefinancialand competitive injury and harm, through lost sales and inability to
            4   compete with the CARVANA Defendants, as a dfrect result of their unlawful acts of skirting and
            5   avoiding the costs of doing business and a bonafideauto dealership in the State of Caiifomia and
            6   as regulatedby the Cahfomia DMV. Plaintiffs cunent business and dealership physical location is
            7   649 West Elkhom Blvd., Rio Linda, Caiifomia 95673. Plaintiff has suffered actual harm and
            8   pecuniary loss as a direct, legal and proximate result of Defendants' illegal conduct and acts of
            9   unfair competition, all in an amount according to an accounting and in accordance with proof
           10   B. Tlie Defendants
           11           19.     Plaintiff is informed and believes, and based thereon alleges, tiiat CARVANA,
           12   LLC is an Arizona Limited Liability Company with its headquarters and principal place of

tf
           13   business located at 1930 West Rio Salado Parkway, Tempe, Arizona 85281. At present, Caiifomia
bd
O
Z          14   Secretary of State and DMV records show no business address within the State of Caiifomia and
«3 «i rJ
tfl5       15   no authorized license to do business in Caiifomia as an auto dealership as defined by the Caiifomia
3 J-W
2  s ?:
2 t« g 16       Vehicle Code or applicable regulations.
zu°
i !e «
     S     17           20.     Plaintiff is informed and believes, and based thereon alleges, that CARVANA
y    VD
X
o          18 GROUP, LLC is an Delaware Limited Liability Company with its headquarters and principal place
o

           19 of business located at 1930 West Rio Salado Parkway, Tempe, Arizona 85281. At present,
           20 Caiifomia Secretary of State and DMV records show no business address within the State of
           21   Caiifomia and no authorized license to do business in Caiifomia as an auto dealership as defined

           22 by the Caiifomia Vehicle Code or applicable regulations.
           23           21.     Plaintiff is ignorant of the tme names, capacities, relationships, and extent of

           24 participation in the conduct herein alleged, of the Defendants sued herein as DOES 1 through 100,
           25 inclusive, but on information and belief alleges that said Defendants are legally responsible for the
           26 conduct, business acts and unlawful, unfair and deceptive practices alleged herein, and therefore
           27 sues these Defendants by such fictitious names. Plaintiff will amend this complaint to allege the
           28 tme names and capacities of the DOE Defendants when ascertained as permitted by Caiifomia

                                                               -12-
                Class Action Complaint                                                       Case No.
                        Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 25 of 63

              1   Code of Civil Procedure section 474.
             2           22.     Plaintiff is informed and believes, and based thereon alleges, that each Defendant
             3    acted in all respects pertinent to this action as the agent of and/or in concert with the other
             4    Defendants, carried out a joint scheme, business plan or policy in all respects pertinent hereto, and
              5   the acts of each Defendant are legally attributable to the other Defendants. Plaintiff is informed and
              6   believes that CARVANA LLC, CARVANA GROUP, LLC and all DOE Defendants, for purposes
              7   of employment policies, hiring, firing, human resources, wages, and benefits, act as a joint
              8   employer or joint venttire, such tiiat CARVANA LLC, CARVANA GROUP, LLC and any DOE
              9   Defendant are to be jointly and severally liable for the unlawful acts as hereinafter described.

             10   Further, Plaintiff is informed and believes, and based thereupon alleges, that Defendants, and each

             11   of them, each had knowledge and information sufficient to them to have authorized, ratified and

             12   directed the acts of one another as thefr conduct relates to the Defendants' collective practices and

«            13   freatment of the proposed class of employees herein.
bd
O
             14                                  CLASS ACTION ALLEGATIONS
<<i « ? ;
tfl<         15          23.      Plaintiff brings this action on behalf of himself, and all other similarly-situated
2
Q _g.oM
                  persons as a class action pursuant to Caiifomia Code of Civil Procedure section 382. The class
     iC a    16
bd     1/3        which Plaintiff seeks to represent is composed of and defined as follows:
X
o            17
u
                                  Plaintiff Class:
             18                  All Caiifomia individuals or entities (inespective of business form)
                                 duly licensed by the Caiifomia Department of Motor Vehicles to
             19
                                 operate as dealerships for the marketing and sales of used motor
             20                  vehicles at any time from four years prior to the commencement of
                                 this action until the commencement of trial (or such earlier date as
             21                  ordered by the Court) (the proposed "Class Period"), as identified
                                 by automotive dealership licensee records maintained by the State
             22                  of Caiifomia.
             23
                          24.     Further, Plaintiff seeks to certify a subclass of persons, individuals or entities
             24
                  composed of and defined as follows:
             25
                  ///
             26
                  ///
             27
                  ///
             28
                                                                  - 13-
                  Class Action Complaint                                                         Case No.
                        Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 26 of 63

              1                   "The UCL Subclass";
              2                   All members of the Plaintiff Class who, during the Class Period,
                                  who are owed restitution as a result of Defendants' unfair,
              3                   unlawfiil and deceptive business acts and/or practices of engaging
                                  in used auto sales dealership activities in the State of Caiifomia
              4                   without any DMV issued dealership license.
              5           25.     Further, Plaintiff seeks to certify a subclass of persons, individuals or entities
              6   composed of and defined as follows:
              7                   "The FAL Subclass";
              8                   All members of the Plaintiff Class who, during the Class Period,
                                  were provided incomplete disclosures as to vehicle costs advertised
              9                   by or on behalf of Defendants for failure to accurately and
                                  tmthfiilly state that list prices for used vehicles for sales that
             10
                                  expressly disclaimed and excluded taxes, title and license fees.
             11           26.     Further, Plaintiff seeks to certify a subclass of employees composed of and defined
             12   as follows:
«            13                   "The UPA Subclass":
bd
O
                                  All members of the Plaintiff Class who, during the Class Period,
£ » - 14                          had reduced or lost sales as a direct and proximate result of
                                  Defendants anticompetitive pricing activity as a "loss leader" for
tfl<         15                   selling used vehicles in the State of Caiifomia without incurring
3
2« ^
     j - O
                                  the necessary costs of fixed overhead dealership locations and
S ^ f 16                          DMV and local business licensing fees.
zu°
< m a
             17
X                         27.     Further, Plaintiff seeks to certify a subclass of employees composed of and defined
o
                  as follows:
"            18
                                  "The Unjust Enrichment Subclass";
             19
                                  All members of the Plaintiff Class who, during the Class Period
             20                   suffered losses or diminished sales as a direct and legal result of
                                  the Defendants anticompetitive activities, from which the
             21                   Defendants obtained ill-gotten profits and gains, at the expense of
                                  lawful market place competitors engaged in used vehicle sales in
             22
                                  the State of Caiifomia.
             23
                          28.     Plaintiff reservestiierightunder Rule 3.765(b), Caiifomia Rules of Court, to amend
             24
                  or modify the Plaintiff Class description with greater specificity or flirther division into subclasses
             25
                  or limitation to particular issues.
             26
                           29.     This action has been brought and may be maintained as a class action pursuant to
             27
             28                                                    -14-
                  Class Action Complaint                                                          Case No.
                          Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 27 of 63

                1   Code of Civil Procedure section 382 because there is a well-defined common interest of many

                2   persons and it is impractical to bring them all before the cotirt.

                3           30.     Ascertainable Class: The proposed Plaintiff class and each Subclass are
                4   ascertainable in that their members can be identified and located using information maintained by
                5   the Caiifomia Department of Motor Vehicles and other state and local agencies that regulate used
                6   car sale dealerships.
                7           31.     Numerositv: The potential quantity of members of the Plaintiff Class and
                8   Subclasses as defined is so numerous that joinder of all members would be unfeasible and
                9   impractical. The disposition of their claims through this class action will benefit both the parties
               10   and this Court. The quantity of members of the Plaintiff Class and Subclasses is unknown to
               11   Plaintiff at this time. However, Plaintiff reasonably estimates that based on industry organization
               12   membership that the number of individuals and business entities in the proposed class exceeds

tf             13   1,000 members. The quantity and identity of such membership is readily ascertainable via
bd
O
£ = - 14            inspection Caiifomia DMV licensee records, which are publically available.
=8 Oj ?;
tfl<           15           32.     Typicality: The claims of Plaintiff for restitution, lost profits, freble damages,
2
O g o'
                    and/or the disgorgement of Defendants ill-obtained profits, including, interest, and attomeys' fees
5^1 16
^    1/1
^S-" 17
           a        are typical of the claims of all members of the Plaintiff Class and Subclasses mentioned herein
X
o                   because all members of the Plaintiff Class and Subclasses sustained similar injuries, losses, are

               18   owed restitution and/or pecuniary economic damages arising out of Defendants' common cotirse of

               19   conduct in violation of law, and the injuries and damages of all members of the Plaintiff Class and

               20   Subclasses were caused by Defendants' wrongful conduct in violation of law, as alleged herein.

               21           33.     Adequacy: Plaintiff is an adequate representative of the Plaintiff Class and
               22   Subclasses herein, will fafrly protect the interests of the members of the Plaintiff Class and
               23   Subclasses, has no interests antagonistic to the members of the Plaintiff Class and Subclasses, and

               24   will vigorously pursue this suit via attomeys who are competent, skilled, and experienced in

               25   litigating matters of tiiis type. Class Counsel is competent and experienced in litigatuig large class

               26   actions and whose attomeys have over 100 years of combined experience in handling class action

               27   procedures and class action trials. Plaintiffhas his interests in line with all other lawful and licensed

               28
                                                                      -15-
                    Class Action Complaint                                                           Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 28 of 63

          1   used car dealerships in the State of Caiifomia and has not antagonism with any proposed Class
          2   Members.
          3           34.     Superiority: The nature of this action and tiie nature of laws available to Plaintiff
          4   make use of the class action format a particularly efficient and appropriate procedure to afford
          5   relief to Plaintiff for the wrongs alleged herein, as follows:
          6                   a. This case involves large corporate Defendants and a sufficient numerous
          7                       group of individual Plaintiff Class Members with many relatively small
          8                       claims and common issues of law and fact;
          9                   h. I f each individual member of the Plaintiff Class and the Subclasses was
         10                       required to file an individual lawsuit, the large corporate Defendants would
         11                       necessarily gain an unconscionable advantage because Defendants would be
         12                       able to exploit and overwhelm the limited resources of each individual

tf       13                       member of the Plaintiff Class and Subclasses with Defendants' vastly
bd
O
                                  superior financial and legal resources;
£ » - 14
                              c. Requiring each individual member of each of the Plaintiff Class and
         15
2 •^'^
o g o'                            Subclasses to pursue an individual remedy would also discourage the
S S j l 16
zu =
•< m a                            assertion of lawful claims by the members of the Plaintiff Class and
d S - " 17
X
o                                 Subclasses who would be disinclined to pursue an action against Defendants

"        18                       because of an appreciable and justifiable fear further anticompetitive conduct

         19                       permanent damage to their lawfiil dealership and business establishments;

         20                   d. Proof of a common business practice or factual pattem, of which the

         21                       members of the Class and Subclasses experienced, is representative of the

         22                       Plaintiff Class and Subclasses herein and will establish the right of each of

         23                       the members of the Plaintiff Class and Subclasses to recover on the causes of

         24                       action alleged herein;

         25                   e. The prosecution of separate actions by the individual members of the

         26                       Plaintiff Class and Subclasses, even i f possible, would create a substantial

         27                       risk of inconsistent or varying verdicts or adjudications with respect to the

         28                                                     -16-
              Class Action Complaint                                                         Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed
                                                             \ 07/12/19 Page 29 of 63

          1                        individual members of the Plaintiff Class and Subclasses against Defendants;

          2                        and which would establish potentially incompatible standards of conduct for

          3                        Defendants; and/or legal determinations with respect to individual members

          4                        of the Plaintiff Class and Subclasses which would, as a practical matter, be

          5                        dispositive of the interest of the other members of the Plaintiff Class and

          6                        Subclasses who are not parties to the adjudications or which would

          7                        substantially impair or impede the ability of the members of the Plaintiff

          8                        Class and Subclasses to protect their interests; and

          9                   f. The claims of the individual members of the Plaintiff Class and Subclasses

         10                        are not sufficiently large enough to wanant vigorous individual prosecution

         11                        considering all of the concomitant costs and expenses attending thereto

         12                        without aggregation of claims and losses attributed to Defendants' illegal and

         13                        anti-competitive conduct.
bd

o                             g. Furthermore, as the damages suffered by each individual member of the
£§-14
"3 S O
tfl< 15                            Plaintiff Class may be relatively small, the expenses and burden of individual
2 ^
2 s g;                             litigation would make it difficult or impossible for individual members of the
§ « | 16
zu°
                                   Plaintiff Class to redress the wrongs done to them, while an important public
i i - 17
X                                  interest will be served by addressing the matter as a class action.
o
                              h. The cost to the court system of adjudication of such individualized litigation
^        18
                                   would be substantial. Individualized litigation would also present the
         19
                                   potential for inconsistent or confradictory judgment.
         20
                              i.   Finally, the altemative of filing individual complaints or claims though
         21
                                   administrative process with the Caiifomia DMV is not superior, given the
         22
                                   lack of discovery in such proceedings, the availability of fewer remedies, and
         23
                                   the fact that the losing party has the right to a trial de novo in the Superior
         24
                                   Court.
         25
         26           35.     Existence and Predominance of Common Ouestions of Fact and Law: There

         27 are common questions of law and fact as to the members of the Plaintiff Class and Subclasses
         28                                                    -17-
              Class Action Complaint                                                          Case No.
                        Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 30 of 63

              1   which predominate over questions affecting only individual members of the Plaintiff Class and
              2   Subclasses including, without limitation:
              3                   a. Whether Defendants' activities in the engagement of used auto sales in the
              4                       State of Caiifomia without appropriate and required DMV and other state,
              5                       county and local business licenses violates the UCL and provision of the
              6                       Caiifomia Vehicle Code such that said Defendants are engage in unfair,
              7                       deceptive and illegal business acts or practices in violation of Business &
              8                       Professions Code sections 17200-17208;
              9                   b. Whether the Plaintiff Class and UCL Subclass Members are entitled to
             10                       restitution due to lost or diminished sales as a direct and legal result of
             11                       Defendants unlawfiil and unlicensed dealer sales activities for used vehicles
             12                       in the State of Caiifomia;

«            13                   c. Whether Defendants engaged in false and misleading advertising of used
bd
O
                                      vehicles in the State of Caiifomia in violation of the FAL, Cal. Business &
£ » « 14
                                      Professions Code section 17500, when advertising a list price of a vehicle but
S l < 15
3    j - O                            without a required disclosure and/or disclaimer that the list price excludes
S « | 16
[jj >o                                tax, title, license costs, that are necessarily incuned in thefransferor sale of a
X
o
             18                       used vehicle;
u
             19                   d. Whether the Plaintiff Class and Subclass Members are entitled to treble
             20                       damages as a proximate and legal result of Defendants' engagement in illegal

             21                       and anti-competitive "loss leader" business practices by failing to pay the

             22                       trae costs of doing lawful business as a used vehicle dealer in the State of

             23                       Caiifomia in violation of the UPA, Cal. Business & Professions Code section

             24                       17030-17044;

             25                   e. Whether Plaintiff and the Plaintiff Class can obtain "freble damages" under
             26                       the UPA for loss-leader conduct;
             27                   f   Whether Defendants' conduct resulted in improperly obtained profits and
             28                       illegally increased market share of used car vehicle sales in Caiifomia, such

                                                                   -18-
                  Class Action Complaint                                                          Case No.
                 Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 31 of 63

      1                         that the Defendants were unjustly enriched at the expense of lost or

      2                         diminished sales by legitimate, authorized and licensed use car dealerships in

      3                         the State of Caiifomia under common law and CACI 3903N. Defendants

      4                         illegally obtained profits and gains can be calculated by transfer and sale

      5                         records required to be reported and maintained by the Caiifomia Department

      6                         of Motor Vehicles and/or through an accounting of Defendants' Caiifomia

      7                         sales records (assuming they are maintained.)

      8                    g. Whether the members of the Plaintiff Class and Subclasses are entitled to
      9                         injunctive and/or declaratory relief;
     10                    h. Whether the members of the Plaintiff Class and Subclasses Eire entitled to
     11                         restitution;
     12                    i.   Whether Defendants are liable for pre-judgment interest; and
     13                    j.   Whether Defendants are liable for attomeys' fees and costs.
bd
O
                   36.     Manageability and Superiority of Class Action Procedure: The nature of this
So   14
           action, and the nature of laws available to Plaintiff, makes use of the class action format a
S l < 15
3 j'O
           particularly efficient and appropriate procedure to afford relief to Plaintiff for the wrongs alleged
§ « | 16
zu«        herein. Plaintiff and proposed Class Counsel will obtain necessary consultants, economists and
d i - 17
     18    accountants that can review the books, sales reports, DMV salesfransactionrecords and articulate

     19    the nature of the claims for restitution, damages and disgorgement of ill-gotten profits by

     20    Defendants. Defendants' liability as a "loss leader" and anticompetitive conduct will be shown

     21    through representative corporate witness testimony, marketing and public filings by Defendants

     22    with the Security and Exchange Commission and other announcements, press releases and

     23    publically available statements and admissions as to the CARVANA Defendants operations as an

     24    illegal and unlicensed auto sales dealership in the State of Caiifomia.

     25    ///

     26    ///

     27    ///

     28    ///


                                                             -19-
           Class Action Complaint                                                         Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 32 of 63

          1                                    CAUSES OF ACTION
                                            FIRST CAUSE OF ACTION
         2
              Violation of Business & Profession Code §§ 17200-17208 for Engaging in Unlawful, Unfair
          3                          and Deceptive Business Acts and/or Practices
                   (By Plaintiff and each Member of the UCL Subclass as Against each Defendant)
          4
          5          37.      Plaintiff incorporates all preceding paragraphs of this complaint as though fiilly set

          6 forth herein.
          7          38.      Caiifomia Business & Professions Code section 17200 prohibits "unfair or

          8 fraudulent business act[s] or practice[s] and unfair, deceptive, untme or misleading advertising."
          9           39.     Caiifomia Business & Professions Code section 17203 provides in pertinent part:

         10 "Any person who engages, has engaged, or proposes to engage in unfair competition may be
         11   enjoined in any court of competent jurisdiction. The court may make such orders or judgments,

         12 including the appointment of a receiver, as may be necessary to prevent the use or employment by
«        13   any person of any practice which constitutes unfair competition, as defined in this chapter, or as
bd
O
              may be necessary to restore to any person in interest any money or property, real or personal,
£§- 14
tfl<     15   which may have been acquired by means of such unfair competition. Any person may pursue
2 •^'^
o g o'
              representative claims or relief on behalf of others only i f the claimant meets the standing
         16
              requirements of Section 17204 and complies with Section 382 ofthe Code of Civil Procedure . . . "
         17
                      40.     As alleged above, Defendants have and continue to unlawfully engage in
         18
              unlicensed auto dealership sales and employ unlicensed and unregulated salespersons in the State
         19
              of Caiifomia in violation of Cahfomia Vehicle Code sections 11713.1 et seq., and lawfully
         20
              promulgated regulations of the Caiifomia Department of Motor Vehicles. Caiifomia Vehicle Code
         21
              section 11713.1 provides in pertinent part, that persons engaged in the sales of motor vehicles shall
         22
              "Advertise the total price of a vehicle without including all costs to the purchaser at time of sale,
         23
              except taxes, vehicle regisfration fees, the Caiifomia tire fee, as defined in Section 42713.1885 of
         24
              the Public Resources Code, emission testing charges not exceeding fifty dollars ($50), actual fees
         25
              charged for certificates pursuant to Section 44060 ofthe Health and Safety Code, finance charges,
         26
              and any dealer document processing charge or charge to elecfronically register or fransfer the
         27
              vehicle." Further, Section (c)(1) provides that dealers shall "Exclude from an advertisement of a
         28
                                                               -20-
              Class Action Complaint                                                          Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 33 of 63

            1   vehicle for sale that there will be added to the advertised total price at the time of sale, charges for

           2    sales tax, vehicle regisfration fees, the Caiifomia tire fee, the fee charged by the state for tiie

           3    issuance of a certificate of compliance or noncompliance pursuant to a statute,financecharges, a

           4    charge to elecfronically register orfransferthe vehicle, and a dealer document processing charge."

            5   A seller satisfies this obligation i f the advertisement is worded in substantially the following form:

            6   'Plus govemment fees and taxes, anyfinancecharges, any dealer document processing charge, any

            7   elecfronic filing charge, and any emission testing charge.'"

            8           41.     Here, after review of multiple intemet advertisement made by the CARVANA
            9   Defendants, each of them only disclose a based price for a vehicle and fail to disclose that the price
           10   does not include taxes, titie, license andfransferfees, in violation of law. This "bait and switch"
           11   advertisement violates Caiifomia Vehicle Code section 11713.1(o). All other used car dealerships
           12   licensed by the DMV are required to include this language, and maintain a fixed permanent

«          13   business location of the vehicle, while CARAVANA does not. This conduct harms and injures
bd
O
                competition by allowing for CARVANA to play by a separate set of mles that are otiierwise
£ » - 14
tfl<       15   required of any entity wishing to engage in retail vehicle sales in the State of Caiifomia.
2
o g o'                   42.     Further, the CARVANA Defendants fail to comply with the prominent display of
3^1
 •n a
      16
[ j j VO
J s        17   an affixed "Buyers Guide" as requfred by the Federal Trade Comniission (FTC) pursuant to 16
X
o
o          18 C.F.R. Part 455 and Vehicle Code section 11713.1(t). Defendants' conduct cause of action is
           19 brought as a cumulative remedy as provided in Business and Professions Code section 17205, and
           20   is intended as an altemative remedy for restitution for Plaintiff, each Plaintiff Class Member, and

           21   each UCL Subclass Member, for the time period, or any portion thereof, commencing within four

           22   (4) years prior to the filing of this complaint, and as the primary remedy for Plaintiff, each Plaintiff

           23   Class Member, and each UCL Subclass Member for the time period of the fourth year prior to the

           24   filing of this complaint, as such one-year time period exceeds the statute of limitations on statutory

           25   wage claims.

           26           43.     As a direct, legal and proximate result of the Defendants' unlawful and unfair

           27 business practices. Plaintiff and members of the proposed UCL Subclass have suffered injury in
           28   fact and harm in terms of lost sales and diminished profits in order to tiy to compete with the

                                                                 -21 -
                Class Action Complaint                                                           Case No.
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 34 of 63

            1    CARVANA Defendants, who illegally and unfairly fail to pay the overhead costs necessary to run

            2    and operate a lawfiil and licensed auto dealership with licensed salespersons. When Defendants fail

            3    to comply with such requirements and regulations of the Caiifomia DMV and the Caiifomia

            4    Vehicle Code, not only does it cause injury to lawful competitors, but also harms the general

            5    public. Defendants simply claim they are not required to play by the same rales as other retail

            6    sellers of used vehicles in the State of Caiifomia. By having no fixed physical location and being

            7    based outside of the State of California, Defendants attempt to insulate themselves from exposure

            8    to fraud, cheating, misrepresentations, deceptions and failure to comply with basic disclosure

            9    requirements in advertising and not paying thefr dues to operate as a business in Caiifomia. They

           10    are essentially afree-riderwith access to the most vehicle driven and populous state in the nation,

           11    while Plaintiff and others are paying full-fare to operate their businesses in compliance with law.

           12    Accordingly, Plaintiff will seek for himself, and other similarly licensed dealerships authorized by

«          13    the DMV to engage in used auto sales, restitution from the Defendants based on lost or diminished
bd
O
£§-14            sales and lowered profit margins caused by Defendants unlawful, unfair and deceptive business
- *2
tfl< 15          practices, in an amount according to proof
2
2 s p;                   44.     Plaintiff requests and will seek an order declaring that Defendants conduct of
X    ^ ^   1 ^
2«|        16
[ j ) VO         operating a used vehicle sales operation in Caiifomia without appropriate DMV licensure
           17
o
u          18    constitutes unfair competition. Further, Plaintiff will seek orders granting preliminary and

           19    permanent injunctive relief prohibiting CARVANA from engaging in salesfransactionof used

           20    motor vehicles in the State of California, until such time as they are in flill compliance with all

           21    state, local and country licensing procedures, including required fixed and permanent business

           22    locations for salesfransactionsand any selling of "certified" used vehicles without a BAR

           23    certification license. By operating as a dealer, without paying proper fees for licensure to the DMV

           24    and the State of Caiifomia (and local business licensing and Board of Equalization licensing).

           25    Plaintiff will seek to have Defendants cease and desist operations for cheating Caiifomia

           26    consumers, taxpayers, and competitors, by acting as afree-riderwitii full access to all Cahfomia

           27    consumers.

           28    ///


                                                                 -22-
                 Class Action Complaint                                                        Case No.
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 35 of 63

            1              45.   Further, in addition to restitution, declaratory and injunctive relief. Plaintiff will

            2    seek an award of reasonable attomeys' fees and costs, expenses for an accounting, based on

            3    enforcement of a key and critical matter of public and concem pursuant to Caiifomia Code of Civil

            4    Procedure section 1021.5, in an amount according to proof and subject to Court approval.
            5                                  SECOND CAUSE OF ACTION
                 Violations ofthe False Advertising Law (FAL), Cal. Business & Professions Code § 17500
            6                                              et seq.
                         (By Plaintiff and all Members of the FAL Subclass Against all Defendants)
            7
            8              46.   Plaintiff incorporates all preceding paragraphs of this complaint as if fully alleged

            9    herein.
            10             47.   Caiifomia Business & Professions Code sections 17500, et seq. prohibits untrae or
            11   misleading advertising that is known, or which reasonably should be known, to be untrae or
            12   misleading. A violation of Caiifomia Business & Professions Code section 17500, et seq. is also a

tf          13   violation of section 17200, et seq., which prohibits "any unfair, deceptive, untrae or misleading
bd
o                advertising." Committee on Children's Television, Inc. v. General Foods Corp., 35 Cal.3d 197, 210
£ § - 1 4
MS o             (Cal. 1983).
S l < 15
2
2 S o;                     48.   Vehicle Code section 11800 states that "It shall be unlawful for any person to act as
       16
zu°
<    Ul a        a vehicle sales person without first having procured a license or temporary permit issued by the
            17
X
o                [DMV]." Vehicle Code section 675 defines a "vehicle salesperson" in part, as any person who

^           18   under "any form of confract, agreement or arrangement with a dealer, for commission, money,

            19   profit or other thing of value, sells, exchanges, buys or offers for sale, negotiates or attempts to

            20   negotiate a sale or exchange of an interest in a vehicle." Maintaining and procuring a dealership

            21   license or salesperson license from the DMV requires payment of recurring and renewal fees,

            22   continuing consumer education and the requirement to be identified and use live-scan approval

            23   pursuant to Vehicle Code section 11820. For most dealerships, like Plaintiff, this cost to maintain

            24   licensing and compliance costs several thousands of dollars per year, especially to maintain a

            25   required and fixe permanent commercial retail business location to operate as a lawful dealership in

            26   the sale of motor vehicles.

            27   ///

            28
                                                                  -23-
                 Class Action Complaint                                                          Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 36 of 63

            1            49.   The CARVANA Defendants engage in used auto sales m the State of Caiifomia
            2   without procuring a dealership license, without procuring a fixed and permanent business location,
            3   and without any of the salesperson Ucensing required by the Cahfomia Vehicle Code and
            4   applicable DMV regulations, all to the detriment of dealers and salespersons, like Plaintiff, who
            5   incur substantial costs of overhead to maintain and renew thefr business and dealership licenses and
            6   remain cunent with the DMV. In fact, the CARVANA Defendants' websiteflauntsthe fact that it
            7   does not comply with dealership requfrements by the false claim that it is not a "dealership" when
            8   in fact their entire business model is to engage actively in the sale of used vehicles in the State of
            9   Caiifomia with increasing and larger market presence throughout the state since 2017-2018.
           10            50.    As a direct, legal and proximate result of Defendants' illegal, unfair and deceptive
           11   conduct and business practices. Plaintiff and proposed Members of the FAL Subclass have suffered
           12   actual harm and injury in the loss or duninishment of sales dfrectiy related to tiie unfair and

«          13   anticompetitive advantage exploited by CARVANA. Plaintiff, on behalf of himself and others
bd
O
£ § - 14        similarly situated, will seek restitution from Defendants in an amount according to proof
     S o
tfl5 15                  51.    Defendants' conduct and engagement in false and deceptive business practices,
2
2 5!?:          which includes engaging in used auto sales without a valid DMV or local business license, the use
  ^ 5 « 16
           17   of advertisements that fail to disclaim and disclose that the list price for a vehicle does not include
X
o               tax, title, license and fransfer fees, and the failure to maintain a fixed business address for any
"          18 disputes and to claim certification of used vehicles without a qualified BAR license or certification,
           19   and who fail to prominently display required FTC Buyer Guide data on each vehicle constitutes a
           20   fraud on the public and is anticompetitive to those entities and individuals who comply with law.
           21   Defendants even gloat that they are able to offer similar vehicles at lower cost than other "dealers"
           22   because they cut out the middle-man, do not have physical premises and do not maintain requisite
           23   licensure. Without payment of these overhead fixed costs, the CARVANA Defendants are able to
           24   sell vehicles at below otherwise retail costs to the public as a "loss leader," to the detriment of
           25   lawful acting competitors and with limited recourse by the public for any vehiclefransactiongone
           26   wrong.
           27            52.    Plaintiff requests and will seek an order declaring that Defendants' conduct of
           28                                                      a

                                                                 -24-
                Class Action Complaint                                                          Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 37 of 63

          1   operating a used vehicle sales operation in Caiifomia without the appropriate DMV licensure

         2    constitutes unfair competition. Further, Plaintiff will seek orders granting preliminary and

         3    permanent injunctive relief prohibiting the CARVANA Defendants from engaging in any sales

         4    fransactions of used motor vehicles in the State of Caiifomia, until such time as they are in full

          5   compliance with all state, local and country licensing procedures, including required fixed and

         6    permanent business locations for salesfransactionsand any selling of "certified" used vehicles

          7   without a BAR certification license. By operating as a dealer, without paying proper fees for

          8   licensure to the DMV and the State of Caiifomia (and local business licensing and Board of

          9   Equalization licensing). Plaintiff will seek to have Defendants cease and desist operations for

         10   cheating Caiifomia consumers, taxpayers, and competitors, by acting as afree-riderwith full

         11   access to all Caiifomia consumers.

         12           53.     In addition to restitution, declaratory and injunctive relief. Plaintiff will seek an

tf       13   award of reasonable attomeys' fees and costs, expenses for an accounting, based on enforcement of
bd
O
£ » - 14      a key and critical matter of public and concem pursuant to Caiifomia Code of Civil Procedure §

tfl<     15   1021.5, in an amount according to proof and subject to Court approval.
2 •^'^
o g o'                                        THIRD CAUSE OF ACTION
S^l      16
zo«             Violations ofthe Unfair Practices Act (UPA), Cal. Business & Professions Code §§ 17000-
| i -    17                            17044 (Loss Leader Anticompetitive Conduct)
X
o                     (By Plaintiff and all Members of the UPA Subclass as against All Defendants)

"        18           54.     Plaintiff incorporates all preceding paragraphs of this complaint as though fully set
         19   forth herein.
         20           55.     Caiifomia Business & Professions Code section 17001 (the Unfair Practices Act or
         21   UPA) provides: "The Legislature declares that the purpose of this chapter is to safeguard the public
         22   against the creation or perpetuation of monopolies and to foster and encourage competition, by
         23   prohibiting unfair, dishonest, deceptive, destractive,fraudulentand discriminatory practices by
         24   which fair and honest competition is desfroyed or prevented."
         25           56.     Caiifomia Business & Professions Code section 17002 states that "This chapter
         26   shall be liberally constraed that its beneficial purposes may be served."
         27           57.     Caiifomia Business & Profession Code section 17026 defines "Costs" as "as
         28
                                                               -25-
              Class Action Complaint                                                         Case No.
                       Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 38 of 63

             1   applied to production includes the cost of raw materials, labor, and all overhead expenses of the

            2    producer" and section 17029 provides that "Cost of doing business" or "overhead expense" means

            3    all costs of doing business incurred in the conduct of the business and shall include without

            4    limitation the following items of expense: labor (including salaries of executives and officers), rent,

             5   interest on bonowed capital, depreciation, selling cost, maintenance of equipment, delivery costs,

             6   credit losses, all types of licenses, taxes, insurance and advertising.

             7           58.     Caiifomia Business & Professions Code section 17030 defines "loss leader" as
             8   "any article or product sold at less than cost:
             9                   (a)      Where the purpose is to induce, promote or encourage the purchase of other
                                          merchandise; or
            10
                                  (b)     Where the effect is a tendency or capacity to mislead or deceive purchasers
            11
                                          or prospective purchasers; or
            12
                                  (c)     Where the effect is to divertfradefromor otherwise injure competitors."
tf          13
bd
O
£§-14
                         59.     Caiifomia Business & Professions Code section 17044 states: "It is unlawful for
 So
                 any person engaged in business within tiiis State to sell or use any article or product as a "loss
    15
2    -"j"        leader" as deffried in Section 17030 of this chapter."
§ l f 16
dS'^ 17                  60.     Caiifomia Business & Professions Code section 17070 states: "Any person or frade
o
o           18 association may bring an action to enjoin and resfrain any violation of this chapter and, in addition
            19 thereto, for the recovery of damages."
            20           61.     Defendants' public filings, public statements and press releases, as well as

            21   Defendants' website, all demonsfratetiiatthe CARAVANA Defendants, and any officers, directors

            22 and managing agents, had and continue to have express intent to sell vehicles in the State of
            23 Caiifomia without compliance with licensing, advertising and other laws and regulations
            24 promulgated by the DMV or the Franchise Tax Board, for the express reason of lowering retail
            25 costs of used vehicle sales by not paying overhead, costs, rent, commissions or compliance with
            26 basic disclosures and certification requirements as otherwise imposed on dealerships and
            27 salespersons lawfully licensed in Caiifomia. Plaintiff reasonably estimates that Defendants'
            28 conduct in loss leader activity allows them to take less than a 50% profit margin on vehicles sales

                                                                   -26-
                 Class Action Complaint                                                          Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 39 of 63

            1   as compared to licensed dealers and "vehicle salespersons." For example, if Plaintiff and proposed

           2    Class Members require at least a $500 profit margin to continuefixoverhead cost maintenance for

            3   the sale of used vehicles. Plaintiff estimates, subject to review of accounting and books as

           4    expressly permitted by Caiifomia Business & Professions Code sectionl7084, that the CARVANA

            5   Defendants can continue operations for only $250 net profit margin per unit sold since they do not

            6   pay (and gloat about that fact in their marketing and S.E.C. filings) licensing and physical business

            7   location overhead costs otherwise required by all otiier retail sellers of vehicles.

            8           62.     The UPA provides that "In any action under this chapter, it is not necessary to
            9   allege or prove actual damages or the threat thereof, or actual injury or the threat thereof, to the
           10   plaintiff. But, in addition to injunctive relief, any plaintiff in any such action shall be entitled to
           11   recover three times the amount of the actual damages, if any, sustained by the plaintiff, as well as
           12   threetimesthe actual damages, if any, sustained by any person who has assigned to the plaintiff his

«          13   claim for damages resulting from a violation of this chapter." In this case. Plaintiff reasonably
bd
O
£§-14           estimates that since CARVANA entered the Caiifomia market and engaged in below cost (no
     S o
tfl<       15   overhead) loss leader conduct, that he has lost over 100 sales and expected profits of over $50,000
2
           16   since July 2017, subject to confirmation by accounting. Plaintiff will seekfrebledamages legally
o g o"
           17   and proximately caused by Defendants' anticompetitive conduct and false advertising, in an
O
J S t«
O          18   amount according to proof on behalf of himself and other lawfully licensed retail dealerships in the

           19   State of Caiifomia during the proposed Class Period.

           20           63.     Plaintiff will also seek declaratory and preliminary/permanent injunctive relief

           21   from the Court to (1) demonsfrate that the CARAVAN A Defendants are actively engaged in used

           22   auto sales, leasing and finance in the State of Caiifomia without comphance with all licensing and

           23   location requfrements for dealers and salespersons as mandated by the Vehicle Code and DMV

           24   regulations and (2) that Defendants' conduct is anticompetitive loss leader conduct by failing to

           25   pay market entry costs and overhead necessary to engaged in used vehicle retail sales in the State

           26   of CaUfomia, and will seek to enjoin further retail sales activity until such time as the Defendants

           27   comply with dealership and salesperson licensing laws and regulations.

           28           64.     Pursuant to either California Code of Civil Procedure § 1021.5 or as permitted by

                                                                  -27-
                Class Action Complaint                                                            Case No.
           Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 40 of 63

 1   Caiifomia Business & Professions Code § 17082, Plaintiff will seek reasonable attomey's fees and

2 costs of suit in an amount according to proof and subject to Court approval.
3                                 FOURTH CAUSE OF ACTION
               Common Law Claim for Unjust Enrichment and Disgorgement of Profits
4      (By Plaintiff and all Members of the proposed "Unjust Enrichment Subclass" Against All
                                              Defendants)
5
6           65.      Plaintiff incorporates all preceding paragraphs of this complaint as tiiough fiilly set
7 forth herein.
 8           66.     Under the UCL, the FAL and the UPA, there is norightof statutory recovery of
9 ill-gotten gain or disgorgement of profits based upon the net profit per unit sale by Defendants for
10   unlicensed dealing of auto sales during the proposed class period. Under each statutory cause of
11   action. Plaintiff and the proposed Class and Subclasses he seeks to represent pursuant to the UCL,
12   the FAL and the UPA, are limited to, respectively, restitution for lost or diminished sales,
13   injunctive relief, and actual and/or potentiallyfrebledamages - not disgorgement of net profit
14   obtained. Under the Restatement (Third) of Restitution and Unjust Enrichment, section 44(3)(d),
15   disgorgement of iU-obtain profits by a wrongdoer are recoverable so long as such recovery does
16   not "conflict with liabilities or penalties for the interference provided by other law." (See, In re:
17 New Mother Vehicles Canadian Export Antitrust Litigation (2004) 350 F.Supp. 2d 160.
18           67.     Therefore, in addition to all statutory remedies under the UCL, FAL and UPA,
19   Plaintiff, on behalf of himself and other lawfiilly operating and licensed dealerships in Caiifomia,
20   seek, at common, the recovery in to a fluid common fund, of all Defendants' net illegally obtain
21   profits as shown by examination of sale report records andfransferrecords maintained by the State
22   of California's Department of Motor Vehicle sales division.
23           68.     The measure for disgorgement of profits as permitted by common law is the benefit
24   unjustly retained by the Defendants, or "the net increase in the assets obtained by the wrongdoer to
25   the extent this increase is attributable to the underlying wrong." (See, Restatement (Third) of
26   Restitution and Unjust Enrichment (2011) at section 51(4). Such a recovery is subject to equity so
27   long as the Plaintiff does not obtain an inappropriate windfall. (Id. at section 44(3)(b)).
28   Disgorgement of net profits obtained by Defendants for the illicit and unlicensed engagement of

                                                      -28-
     Class Action Complaint                                                           Case No.
                      Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 41 of 63

            1   sales of used auto as a retailing in Caiifomia does not conflict with remedies of restitution,

           2 damages or injunctive and/or declaratory relief
            3          69.      Plaintiff alleges that all of the preceding described conduct constitutes classic
           4 unlawfiil, imfair and anticompetitive activity designed' to dismpt and harm lawfully operating
            5 dealership competitors, vis-a-vis CARVANA. Based on information and belief, and supported by
            6 public filings, announcement and advertisement by the CARVANA Defendants, Plaintiff alleges
            7 that Defendants' conduct was intended to and is still intended to injury competition by failing to
            8 pay the required overhead costs of doing retail car sales business in the State of Caiifomia, failing
            9 to fund the state for licensing and enforcement fees, and failing the public by having no oversight
           10 over unscrapulous persons engaged in "vehicle sales" without a valid license.
           11           70.     Here, based on the CARVANA Defendants illegal and anticompetitive conduct.
           12 Plaintiffs will seek, as a separate and additional remedy, the disgorgement of profits obtained by
«          13   Defendants for sales during the proposed Class Period in tiie State of Caiifomia after audit and
bd
O
£ » - 14 accounting of all available sales reports and books maintained by either the Caiifomia Department
      15 of Motor Vehicles or Defendants' own accounting records, in an amount according to proof
3    j-U
O g o'
i x | 16                                            PRAYER FOR R E L I E F
<     a
^S'^ 17                 WHEREFORE, based on the foregoing allegations. Plaintiff prays for judgment as follows:
X
o                       a. That the Court issue an Order certifying that this action may be maintained as a class
           18              action as permitted by Caiifomia Code of Civil Procedure § 382, and certify the
                           Plaintiff Class and Subclasses herein, appointing the named Plaintiff, ICEITH
           19              SCHRENK, as representative of all others similarly situated, and appointing the law
                           firm of Cohelan Khoury & Singer as adequate class counsel for the members of the
           20              proposed Plaintiff Class and Subclasses;
           21   As to the First Cause of Action for Violations of the UCL;
           22           b. For restitution and/or lost or diminished sales for the Plaintiff Class and the UCL
           23              Subclass legally caused by Defendants' anticompetitive business acts and/or
                           unlawfiil, unfair and deceptive business practices, in an amount according to proof;
           24           c. For an accounting, under administration of Plaintiff and/or the receiver and subject
           25              to Court review, to determine the amount restitution owed, and the amounts to be
                           paid to members of the Plaintiff Class and Subclasses, subject to court approval and
           26              in an amount according to proof;

           27           d. For an Order directing state and local govemmental agencies to identify each of the
                           members of the Plaintiff Class and Subclasses by name, address and licensure as
           28
                                                               -29-
                Class Action Complaint                                                        Case No.
                   Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 42 of 63

         1             vehicle dealerships under the Caiifomia Vehicle Code;
                    e. For an Order requiring Defendants to make full restitution and payment to the
        2
                       Plaintiff Class and the UCL Subclass due to unfair competition, including
        3              disgorgement of their wrongfully obtained profits, pursuant to Caiifomia Business
                       and Professions Code sections 17203 and 17204;
        4
        5           f. For an Order granting preliminary and/or permanent injunction prohibiting
                       Defendants from continuing the illegal course of conduct, alleged herein;
        6
                    g. That Defendants fiirther be enjoined to cease and desist from unfair competition in
        7
                       violation of sections 17200, et seq. of the Caiifomia Business and Professions Code;
         8
                    h. That Defendants be enjoined from ftirther acts of restraint of frade or unfair
        9
                       competition;
        10
                     i.   For the creation of an administrative process or constmctive trast wherein each
        11
                          injured member of the Plaintiff Class and Subclasses may submit a claim in order to
        12                receive restitution for losses sustained as a result of Defendants' unlawful, unfair and
                          deceptive business acts and/or practices;
tf      13
bd
O                   j.    For all legal pre-judgment and post-judgment interest to the extent permitted by law;
£§-14
M S o               k. For an award of attorneys' fees and costs incurred in the investigation, filing and
        15             prosecution of this action pursueint to Civil Code section 1021.5, Business and
2                      Professions Code sections 17200, et seq., and/or any other applicable provision of
o go
3 ^ . 2 16
                       law;
l^g'" 17
             As to the Second Cause of Action for Violations of the FAL;
        18
        19          1. For declaratory relief in determining that Defendants engage in false, misleading and
                        deceptive advertisements by failing to include disclaimer and notation that all
        20              vehicle pricing is subject to taxes, title and license (or other dealer fees) as required
                        by the Caiifomia Vehicle Code and by regulations promulgated by the Caiifomia
        21              Department of Motor Vehicles;
        22          m. For an Order granting preliminary and/or permanent injunctive relief so as to require
                        advertisements for used vehicle sales by Defendants to include required language as
        23              to pricing, identify a fixed permanent business location and to require Defendants to
                        otherwise comply with conditions for engaging in dealership and salesperson auto
        24              sales in the State of Caiifomia;
        25   As to the Third Cause of Action for Violations of UPA;
                     n. For recovery of actual damages incuned by Plaintiff and members of the UPA
        26
                        Subclass as a legal result of Defendmits' "loss leader" anti-competitive conduct, in
        27              an amount according to proof;
                     o. For an award of treble damages as permitted by law based on Defendants'
        28              anticompetitive "loss leader" conduct in violation of Business & Professions Code §

                                                               30-
             Class Action Complaint                                                         Case No.
                    Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 43 of 63

          1              17030-17044, in an amount according to proof;
                      p. For an order granting preliminary and/or permanent injunctive relief as permitted by
         2
                         Caiifomia Business & Professions Code section 17070 so as to enjoin Defendants
         3               from engaging in dealership sales of used motor vehicles without a dealership and
                         salesperson licensing as required by Vehicle Code section 285;
         4
                      q. For an award of reasonable attomeys' fees and costs of suit as required by Caiifomia
         5               Business & Professions Code section 17082, or altematively, to the extent permitted
                         by Caiifomia Civil Code section 1021.5 based on a theory of obtaining a public
         6
                         benefit by enforcement of important public policies recognized by the State of
         7               Caiifomia for lawful competition andfransparencyfor auto sales to the public at
                         large;
          8
              As to the Fourth Cause of Action for Unjust Enrichment;
         9
         10           r. For an accounting of all profits made by Defendants for auto sales in the State of
                         Caiifomia during the proposed Class Period, based on DMV and sales reporting
         11              records as permitted by CaUfomia Business & Professions Code 17200 et seq.;
                      s. For disgorgement of Defendants' ill-obtained gains and disgorgement of profits
         12              eamed by engaging in unlawful and anti-competitive acts or business practices by
         13              engaging in auto dealership activities in the State of Caiifomia without any
bd                       dealership or vehicle salesperson licensing as required by the Caiifomia Vehicle
£ => - 14                Code and DMV regulations, in an amount according to proof and to be equitably
35 =                     distributed to member of the "Unjust Enrichment" Subclass in an amount subject to
         15              proof and subject to Court approval;
         16           t. For an equitable injunction, precluding further auto sales by Defendants in the State
zu°                      of Caiifomia unless and until they comply with licensing and physical location
< Ul a                   requirements of the Caiifomia Vehicle Code and applicable regulations of the
dS'" 17                  Caiifomia Department of Motor Vehicles;
      18
         19           u. For reasonable attomey's fees and costs of suit, including costs necessary for class
                         notice and accounting, for obtaining a public benefit by enjoining acts of unfair and
         20              anti-competitive behavior in the State of Caiifomia by Defendants, to the extent
                         permitted by Caiifomia Code of Civil Procedure section 1021.5, and subject to Court
         21              approval;
         22   As to AU Causes of Action;
                      V. For any pre-judgment or post-judgment interest on fixed and ascertainable actual
         23              damages, to the extent permitted by Caiifomia law, according to proof, at the legal
         24              rate of interest (10% per annum);
                      w. For recovery of civil penalties, i f any, to the extent permitted to be recovered by
         25
                         Plaintiff acting as a private attomey general in the enforcement of Caiifomia's
         26              Unfair Competition Law, False Advertising Law and Unfair Trade Practices Act, in
                         an amount according to proof and subject to Court approval;
         27
                      X. For costs of suit to the extent authorized by Caiifomia Business & Profession Code
         28              section 17082 and/or Caiifomia Code of Civil Procedure sections 1032-1033.5;

                                                            -31 -
              Class Action Complaint                                                     Case No.
                     Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 44 of 63

           1          y. For reasonable attomeys' fees and costs incurred, including expert fees, as required
                         to maintain a class action and for obtaining a public benefit to ensure fair
          2              competition to the extent permitted by Caiifomia Business & Professions Code §
                         17082 and/or Code of Civil Procedure section 1021.5, subject to Court approval;
          3
          4           z. For such other and fiirther relief as this Court may deem equitable, just and proper.

          5    Dated: May 23,2019                            COHEL            OURY & SINGER
          6
           7
                                                             By:
           8                                                          TimcvfW D. Cohelan, Esq.
                                                                      Isam C. Khoury, Esq.
           9                                                          J. Jason Hill, Esq.
                                                                      Attomeys for Plaintiff KEITH SCHRENK
          10
          11                                    DEMAND FOR JURY TRIAL

          12           Plaintiff hereby demands trial of his claims by jury to the extent authorized by law.

          13
bd
O              Dated: May 23, 2019                           COHEL             OURY & SINGER
£=>- 14

tfl<      15
3 J-U                                                        By:
2 3i ?:                                                               Til!n6thy D. Cohelan, Esq.
S ^ l 16
< u) a                                                                I»elm C. Khoury, Esq.
riS^      17                                                          J. Jason Hill, Esq.
          18
                                                                      Attomeys for Plaintiff KEITH SCHRENK
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                                                                32-
               Class Action Complaint                                                        Case No.
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 45 of 63
                                 y ,^   r; 'i A
                           P r b 1V C iJ
                             LOBBY DROPBOX




                             or- C-.Lir-ORNiA
                          SACRAMENTO COUNTY
                  Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 46 of 63
                                                                                                                                                                 CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stele Bar numiwr, and address):                                                     FOR COURT USE ONLY
- J. Jason Hill, Esq. (SBN 179630)
  COHELAN KHOURY & SINGER
  605 C Street, Suite 200
  San Diego, CA 92101
         TELEPHONENO.: 619-595-3001                          FAXNO.: 619-595-3000
 ATTORNEY FOR (wamej. Plaintiff Keith Schrenk, dba "The Car Bam"
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sacramento
    STREETADDRESS: 720 9th StTCet                                                                                                 MAY 2 4 2019
    MAILINGADDRESS: 720 9th StTcet
   CITY AND ZIP CODE: Sacrameiito, 95814
           BRANCH NAME: Gordoii D. Schaber Courthouse                                                              By:                    •J. Mora X
                                                                                                                                        Deputy Clerk
     CASE NAME:
     Schrenk v. Carvana, LLC, et al.
                                                                                          : A S E NUUSER:
     CIVIL CASE COVER SHEET                            Compiex Case Designation
[ 7 J Unlimited       •     Limited
                                                  •     Counter              Joinder
                                                                                              34-2019-0025724
      (Amount               (Amount
                                                                                           JUDGE:
      demanded              demanded Is          Filed with first appearance by defendant
      exceeds $25,000)      $25,000 or less)          (Cal. Rules of Court, rule 3.402)      DEPT:

                               Items 1-6 below must be completed (see instructions on page 2).
    Check one box below for the case type that best describes this case:
      Auto Tort                                         Contract                                       Provisionally Complex Civil Litigation
            Auto (22)                                   CZ     Breach of contract/wan-anty (06)        (Cal. Rules of Court, rules 3.400-3.403)
            Uninsured motorist (46)                     CZ     Rule 3.740 collections (09)             CZ    Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property          CZ     Other collections (09)                  CZ    Constmction defect (10)
      Damage/Wrongful Death) Tort                       CZ     Insurance coverage (18)                 CZ    Mass tort (40)
      •     Asbestos (04)                               CZ     other contract (37)                     CZ    Securities litigation (28)
      C Z I Product liability (24)                      Real Property                                  CZ    Environmental/Toxic tort (30)
            Medical malpractice (45)                    I   I Eminent domain/Inverse                   CZ    insurance coverage claims arising from the
      CZI Other PI/PD/WD (23)                                  condemnation (14)                             above listed provisionally compiex case
                                                        I   I  Wrongful eviction (33)                        types (41)
      Non-PI/PDAWD (Other) Tort
      IZ]   Business tort/unfair business practice (07) I   I other real property (26)                 Enforcement of Judgment
      CZ Civil rights (08)                              Unlawful Detainer                              CZ    Enforcement ofjudgment (20)
      CZ Defamation (13)                                CZ     Commercial (31)                         Miscellaneous Clvli Complaint
      C Z Fraud (16)                                    CZ     Residential (32)                        C Z RICO (27)
      CZ Intellectual property (19)                     C Z Dnjgs(38)                                  CZ other complaint (not spedfied above) (42)
      CZ Professional negligence (25)                   Judicial Review                                Miscellaneous CIvll Petition
      CZ other non-PI/PD/WD tort (35)                   CZ Asset forfeiture (05)
                                                                                                       CZ Partnership and corporate govemance (21)
          loyment
      B     Wrongful temiination (36)
      I I Other employment (15)
                                                        •
                                                        I
                                                        I
                                                               Petition re: arbitration award (11)
                                                            I Writ of mandate (02)
                                                            I Other judicial review (39)
                                                                                                       CZ other petition (not specified above) (43)


      This case LlJ is         U     is not   complex under rule 3.400 of the Califomla Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a. I I Large number of separately represented parties
                                                                     d. m Large number of witnesses
      b. m     Extensive motion practice raising difficult or novel
               issues that will be time-consuming to resolve         e. CZ Coordination with related actions pending in one or more courts
      C.EZI Substantial amount of documentary evidence                       in other counties, states, or countries, or in a federal court
                                                                     f. I I Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.[22 monetary b. [ 2 2 nonmonetary; declaratory or injunctive relief c. I I punitive
4.    Number of causes of action (specify): Four (4)
5.    This case I / I is       I I is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You
Date: May 23, 2019
J. Jason Hill, Esq.                                                                    f
                                 (TYPE OR PRINT NAME)                                                (SIGI     OF PARTY OR ATTORNEY FOR PARTY)
                                                                        NOTiCE
  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (^cept small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 etseq. ofthe Caiifomia Rules of Court, you must serve a copy of this cover sheet on aii
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                 Pana l o f 2
Form Adopted for Mandatory Use                                                                                   Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740:
  Judidal Coundt of Caiifomia                            CIVIL C A S E COVER SHEET                                       Cai. Standards of Judidal Administration, std. 3.10
   CM-010 [Rev. July 1,20071                                                                                                                           www. cou/frn/b. ca. 90 v
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 47 of 63
                •RECEIVED
             MA.IH LOBBY DROP BOX



               nns"^'" COi'RT riOL<?tl
                 SUPERIOR COUR-;
                  CF CALIFORNIA
               SACRAMENTO COUNTY
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 48 of 63




                     EXHIBIT 2
                 Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 49 of 63
                                                                                                                                              SUI\<I-100
                                         SUMMONS                                                                 FOR COURT use ONLY
                                                                                                              (SOLO PARA USO DE LA CORTE)
                                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 CARVANA, LLC, an Arizona Limited Liability Company; CARVANA                                         F!
 GROUP, LLC, a Delaware Limited Liability Company; and DOES 1 through
  100, Inclusive
YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                               MAY 2 4 2019
(LO ESTA DEMANDANDO  EL  DEMANDANTE):
KEITH SCHRENK, dba "THE CAR BARN," on behalf of himself                                             By:.                J. Mora
                                                                                                                    Depuiy CM
and all other persons similarly situated
 NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal fbrm If you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the Caiifomia Courts
 Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. Ifyou cannot pay the filing fee, ask
 the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by defeult, and your wages, money, and property
 may be taken without further waming from the court.
    There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attomey
 referral service. Ifyou cannot afford an attomey, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the Caiifomia Legal Services Web site (www.lawhelpcalifomia.org), the Caiifomia Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien fbr waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 lAVISOl Lo han demandado. Si no responde dentro de 30 dIas, la corte puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
 continuacidn.
    Tiene 30 DlAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles Iegales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada teiefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mis informacidn en el Centro de Ayuda de las Cortes de Caiifomia Cwww.sucorte.ca.gov;, en la
 biblioteca de leyes de su condado o en la corte que le quede m6s cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
 que le 66 un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podri quitar su sueldo, dinero y bienes sin mis advertencia.
   Hay otros requisitos legates. Es recomendabie que llame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un sen/icio de
 remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos gnipos sin fines de lucro en el sitio web de California Legal Services,
 (Vvww.lawhelpcalifbmia.orgJ, en et Centro de Ayuda de las Cortes de California, fwww.sucorte.ca.gov; p ponidndose en contacto con la corte o el
 coiegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reciamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 d mis de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                              CASE NUMBER:
                                                                                                   (NOmero del Caso):
(El nombre y direccidn de la corte es): Sacramento Superior Court
 Gordon D. Schaber Courthouse                                                                      3/^-201fl-nn?57244
 720 9th Street, Sacramento, CA 95814
The name, address, and telephone number of plalntifTs attorney, or plaintiff without an attomey. Is:
(El nombre. la direccidn y el nOmero de teldfbno del abogado del demandante, o del demandante que no tiene abogado, es):
J. Jason Hill, Esq., Cohelan Khoury & Singer, 605 C Street, Suite 200, San Diego, Caiifomia; (619) 595-3001

DATE:                                                                Clerk, by                                                                 , Deputy
(Fecha)          MAY 2 h 2019                                        (Secretario)                                                               (Adjunto)
(For proof of service of this summons, use Proof ot Service of Summons (form POS-010j/!)/
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summo<(^/(POS-010))
                                  NOTICE TO THE PERSON SERVED: You are sa^eS
                                  1. I  I as an individual defendant.
                                  2. I  I as the person sued under the fictitious name of (specify):


                                    3.        on behalf of (specify)

                                         under:        CCP 416.10 (corporation)                |         j CCP 416.60 (minor)
                                                       CCP 416.20 (defunct corporation)        |         j CCP 416.70 (conservatee)
                                                       CCP 416.40 (association or partnership) j         | CCP 416.90 (authorized person)
                                                      other (specify):
                                    4. I    I by personal delivery on (date):
                                                                                                                                                  Page 1 of 1
 Form Adopted fOr Mandatory Use
   Judidal Coundl of Caiifomia                                     SUMMONS                                                Code of Civil Procedure §§ 412.20,465
                                                                                                                                           www.courtinfo.ca.gov
   SUM-100 [Rev. July 1.2009]
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 50 of 63
                     F^ECEIVED
                   MAIN LOBBY DROP BOX,

                   immizu PH 3:1 i
                    GDSSC COUm nOL'St
                      SUPERIOR   COUR:
                       OF CALIFORNIA
                    SACRAMENTO COUNTY
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 51 of 63




                     EXHIBIT 3
               Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 52 of 63

                                                                                                                                                          POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Nome, SiBte Bar number, atv) eMreas):
  Timothy D. Cohelan, Esq. (SBN: 60827) / Isam C. Khouiy, Esq. (SBN: 58759) / J, Jason Hill, Esq. (SBN: 179630)                     FOR COURT USE ONLY
     COHELAN KHOURY & SINGER
     605 C STREET, SUITE 200
     SAN DIEGO,CA 92101
           TELEPHONENO.: (619)595-3001                          FAXNO. fOptonaO: (619) 595-3000
 E-MAIL ADDRESS (Optional): tcohelan@ckslaw.eom / ikhoury(@ckslaw.com / jhill@ckslaw.com/
    ATTORNEY FOR (Name): Plaintiff
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
   STREETADDRESS: 720 9TH STREET
      MAIUNG ADDRESS: SAME AS ABOVE
     CITY AND ZIP CODE: SACRAMENTO, CA 95814
        BRANCH NAME: GORDON D. SCHABER COURTHOUSE

      PLAINTIFF/PETITIONER: KEITH SCHRENK, dba "THE CAR BARN," et al.
DEFENDANT/RESPONDENT: CARVANA, LLC, etc., et al.                                                                                34-2019-00257244
                                                                                                                  Ref. No. or File No.:
                                 PROOF OF SERVICE OF SUMMONS
                                                                                                                              COHKHSD-0106936.ee
                                                  (Separate proof of serv/ce is required for each party senred.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a. 0 Summons
      b. [ v j Class Action Complaint
      c.        Alternative Dispute Resolution (ADR) package
      d. '[v] Civil Case Cover Sheet
      e. n Cross-Complaint
      f. Q Other (specify documents):

3. a. Party served (specify name of party as shown on documents sen/ed):
      Carvana, LLC, an Arizona Limited Liability Company

      b. 0       Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                 under item 5b on wrfiom substituted service was made) (specify name and relationship to the party named in item 3a):
             CSC Lawyers Incorporating Service, Agent for Service, by serving to LAI SAERANG, Authorized
4.    Address where the party was sen/ed: 2710 Gateway Oaks Drive, Suite I SON, SACRAMENTO, CA 95833
5.    I served the party (check proper box)
      a.; 0      by personal service. I personally delivered the documents listed Item 2 to the party or person authorized to
                 receive service of process for the party (1) on Cdate): 06/13/19           (2) at (time): 12:40PM
 '    b. Q       by substituted service. On (date):                   at (time):         I left the documents listed in item 2 with or
                 in the presence of (name and title or mlationship to person indicated in item 3):


                    (1)      •       (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I Informed him or her of the general nature of the papers,
                    (2)      •       (home) a competent member ofthe household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I Informed him or her of the general nature of the papers,
                                     (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                    (3)      •       address of the person to be served, other than a United States Postal Service post office box. i infonned
                                     him or her of the general nature of the papers.
                    (4)          •   I thereafter mailed (by first-dass, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ.Proc, § 415.20). I mailed the documents on
                                     (date):               trom (city):                          or Q a declaration of mailing is attached.
                                                                                                                                                              Pagel of 2
 Form Adopted for Mandatory Use                                                                                                            Code o( Uvil Hrooedure. § 4U.1L'
    'Juaicial Council of CsOfomla                      PROOF OF SERVICE OF SUMMONS
 POS-010 (Rev. January 1,2007)
               Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 53 of 63

     PLAINTIFF/PETITIONER: KEITH SCHRENK, dba "THE CAR BARN," et al.                                  CASE NUMBER:


DEFENDANT/RESPONDENT: CARVANA, LLC, etc., el al.                                                               34-2019-00257244

                 • (5)      •      I attach a declaration of diligence stating actions taken first to attempt personal service.
     ^- O           by mail and acknowiedgment of receipt of service. I mailed the documents listed in item 2 to the party, to. the
                    address shown in item 4, by first-dass mail, postage prepaid,
                    mor\(date):                                                   (2) iron\ (city):

                    (3) n        with two copies of the Notice and Acknowledgment of Receipt and a postage-paid mtum envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt). (Code Civ. Proc, § 415.30.)
                    (4)          to an address outside Califomia with retum receipt requested: (CodeCiv. Proc., §415.40.)
     d. n           by other means (specify means of sen/ice and authoriang code section):



           I I      Additional page describing service is attached.

     The "Notice to the Person Served" (on the summons) was completed as follows:
     a. Q      as an individual defendant.
               as the person sued under the fictitious name of (specify):
               as occupant.
                    On behalf of (specify): Carvana, LLC, an Arizona Limited Liability Company
                    under the following Code of Civil Procedure section:
                                       416.10 (corporation)                       I 1415.95 (business organization, form unknown)
                                  Z]   416.20 (defunct corporation)               • 416.60 (minor)
                                  1^   416.30 (joint stock company/association)   Q 416.70 (ward or conservatee)
                                  3    416.40 (association or partnership)        [^416.90 (authorized person)
                                  •    416.50 (public entity)                     [•415,46 (occupant)
                                                                                  • other:
7. Person who served papers
     a. Name: BYRON DONEZA
     b.    Address: PO Box 861057, Los Angeles, Califomia 90086
     c.    Telephone number: (213)975-9850
     d.    The fee fpr service was: $ 155.00
     e.    I am:
          ' (1) Q          " 0 ' 3 registered California process server.
            (2) [ •       exempt from registration under Business and Professions Code section 22350(b).
            (3) [ v ]     registered Califomia process server:
                          (i)     ( • owner     Q employee        0    independent contractor
                          (ii)    Registration No.:2018-54
                          (iii) County: SACRAMENTO
8.    [v]      i declare under penalty of petjury under the laws of the State of Califomia that the foregoing is true and connect.
               or
9.    Q      . 1 am a Califomia sheriff or marshal and I certiiy that the foregoing is tme and con^cL


Date: 6/19/2019

                            BYRON DONEZA
          (NAME OF PERSON WHO SERVED PAPERSfSHERIFF OR MARSHAL)               •                            (SIGNATURE )




POS-010 (Rev. January 1,2007]                                                                                                        Pago 2 of 2
                                                       PROOF OF SERVICE OF SUMMONS
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 54 of 63


              iM DIlOP B(JK.
              mrmzi PH 3:1^9
                COWMi()';vr'{;(ii;:<Ji0iy;
                  Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 55 of 63

                                                                                                                                          POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Slate Ber numbsr. and aMress):
  Timothy D. Cohelan, Esq. (SBN: 60827) / Isam C. Khoury, Esq. (SBN: 58759) / J. Jason Hill, Esq. (SBN: 179630)
  COHELAN KHOURY & SINGER
  605 C STREET, SUITE 200
  SAN DIEGO, C A 92101
         TELEPHONE NO.: (619) 595-3001                       FAX NO. (OpUonal). (619) 595-3000
 E-MAIL AOORESS (OptipnaO: tcohelan@ckslaw.eom / ikhoury@ckslaw.com / jhiil@ckslaw.com
       ATTORNEY FOR (Name;: Plaintiff

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
       STREETADDRESS: 720 9TH STREET
       MAILING ADDRESS: SAME AS ABOVE
       CITY AND ZIP CODE: SACRAMENTO, CA 95814
           BRANCH NAME: GORDON D. SCHABER COURTHOUSE

        PLAINTIFF/PETITIONER: KEITH SCHRENK, dba "THE CAR BARN," et al.
DEFENDANT/RESPONDENT: CARVANA, LLC, etc., et al.

                                   PROOF OF SERVICE OF SUMMONS

                                                    (Separate proof of service is required for each party served.)
1.      Atthe time of service I was at least 18 years of age and not a party to this action.
2.      I served copies of:
        a. ( v j Summons
        b. [v] Class Action Complaint
        c. [v] Altemative Dispute Resolution (ADR) package
        d-^ : 0 Civil Case Cover Sheet
        e. O Cross-Complaint
        f. n] Other (specify documents):

3. a. Part^ sersieri (specify name of party as shown on documents senred):
      Carvana Group, LLC, a Delaware Limited Liability Company

        b. |v] Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
               under item 5b on whom substituted service was made) (specify name and mlationship to the party named in item 3a):
               CSC Lawyers Incorporating Service, Agent for Service, by serving to LAI SAERANG, Authorized
[4.     Address where the party was served: 2710 Gateway Oaks Drive, Suite I SON, SACRAMENTO, CA 95833
5.      I served the party (check proper box)
        a. [v]     by personal service. I personally delivered the documents listed item 2 to the party or person authorized to
                   receive service of process for the party (1) on (date): 06/13/19            (2) at (time): 12:40PM
        b. Q       by substituted service. On (dafe);                   at (time):         I left the documents listed in item 2 with or
                   in the presence of (name and title or relationship to person indicated in item 3):


                       (1)     •       (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                       of the person to be served. I infonned him or her of the general nature of the papers.
                       (2)     •       (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                       place of abode ofthe party. I infornied him or her of the general nature of the papers.
                       (3)     •       (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                       address of the person to be served, other than a United States Postal Service post office box. I informed
                                       him or her of the general nature of the papers.
                       (4)         •   I thereafter mailed (by first-dass, postage prepaid) copies of the documents to the person to be served
                                       atthe place where the copies were left (Code Civ.Proc, §415.20). I mailed the documents on
                                       (date):               from (crtyj;                          or Q a declaration of mailing is attached.
                                                                                                                                               Page 1 of 2
     Form Adopted for Mandatonf Use                                                                                       Uxle ol «vil Procetiurt. $ 41 M t
        Judidal Coundi ofCalifomia                        PROOF OF SERVICE OF SUMMONS
     POS-010 (Rev. January 1.20071
                Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 56 of 63

                                                                                                    CASE NUMBER:
                                      K.EITH SCHRENK, dba "THE CAR BARN," et al.
DEFENDANT/RESPONDENT: CARVANA, LLC, etc., et al.                                                             34-2019-00257244

                    (5)    •        I attach a declaration of diligence stating actions taken first to attempt personal service.
     c. Q           by mall and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
       '            address shown in item 4, by first-class mail, postage prepaid,
                    (l)on(cyatej:                                               (2) from (c/fy):

                    (3) O         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid retum envelope addressed
                                  tome. (Attach completed Notice and Acknowledgement of Receipt). (Code Civ. Proc, § 415.30.)
                    (4) 0         to an address outside California with retum receipt requested. (CodeCiv. Pnoc, §415.40.)
      d. n          by other means (speciiy means of sen/ice and authorizing code section):



           I I      Additional page describing service is attached.
     The "Notice to the Person Served" (on the summons) was completed as follows:
     a. O      as an individual defendant
     b. Q      as the person sued under the fictitious name of (specify):
     c Q       as occupant.
     d- [ v ]       On behalf of (specify): Carvana Group, LLC, a Delaware Limited Liability Company
                    under the fbllowing Code of Civil Procedure section:
                             Q 416.10 (corporation)                       I 1415.95 (business organization, fomi unknown)
                             0 416.20 (defunct corporation)               • 416.60 (minor)
                             1 I 416.30 (joint stock company/association) Q416.70 (ward or conservatee)
                             P l 416.40 (association or partnership)      0 4 1 6 . 9 0 (authorized person)
                             • 416.50 (public entity)                     Q 415.46 (occupant)
                                                                                 •   other:
7. Person who served papers
   a. Name: BYRON DONEZA
   b. Address: PO Box 861057, Los Angeles, Califomia 90086
   c. Telephonis number: (213)975-9850
   d. The fee fpr service was: $ 155.00
   e. I am:
            (1) 0         not 3 registered California process server.
            (2) O         exempt from registration under Business and Professions Code section 22350(b).
            (3) [v]       registered California process server:
                           (i)     O owner       Q employee        [ v ] independent contractor
                           (ii)    Registration No.:2018-54
                           (iii) County: SACRAMENTO
8.. [ v ]      I declare under penalty of perjury under the laws of the State of Califomia that the foregoing is tme and conect.
               or
9.    [Zl      I am a California sheriff or marshal and I certify that the foregoing is true and c o n ^


Date: 6/19/2019

                             BYRON DONEZA
         (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                  •                        (SIGNATURE)




POS-010 (Rev. January 1, 2007]                                                                                                     Page 2 of 2
                                                      PROOF OF SERVICE OF SUMMONS
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 57 of 63

                       HECEiVEO ©
                        DfiOP B(M '
                    /lis JUN27 m'3'hS
Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 58 of 63




                     EXHIBIT 4
                Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 59 of 63
                                  Superior Court of California, County of Sacramento
                                   720 Ninth Street Sacramento, CA 95814-1380 (916)
                                        874-5522—Website www.saccourt.ca.gov
                         NOTICE AND ORDER OF COMPLEX CASE DETERMINATION

 CaseTitlei'^^V/z^         i:          O r j n ¥ ^ ^ ^ ~ [              Case Number:             '              ^ ^ " ^
 Having reviewed and considered the pleadings on file, the court orders:

  •          THE CASE IS DEEMED COMPLEX and assigned to the Honorable

             presiding in Department       for case management pursuant to 3.750, et seq. of the California Rules of Court.
           This action involves one or more of the following:
         [~| Antitrust or trade regulation claims.            I I         Claims involving mass torts.

                 Construction defect claims involving many        I—j     Claims involving class actions.
         •       parties or structures.
                 Securities claims or investment losses           I I     Insurance coverage claims arising out of any of the
         •       involving many parties.                                  claims listed above.
                 Environmental or toxic tort claims involving
         •       many parties.
           The action is likely to involve:
         [~] Numerous pretrial motions raising                    I I     Coordination with related actions pending in
               difficult or novel legal issues that will                  one or more courts in other counties, states, or
               be time-consuming to resolve.                              countries, or in a federal court.
         I I Management of a large number of                      |~|     Substantial post judgment judicial supervision.
             witnesses or a substantial amount of
             documentary evidence.

         I I     Management of a large number of                          Other:
                 separately represented parties.
                                                                  •

         Government Code section 70616 establishes the fees for complex cases. Pursuant to Government Code section
         70616, any non-exempt party who has appeared in this action, but who has not paid the required complex case
         fee, is ordered to pay the fee to the clerk within ten calendar days of the filing of this order. Failure to pay the
         required fees shall have the same effect as the failure to pay a filing fee, and shall be subject to the same
          nforcement and penalties. (Cal. Gov. Code § 70616(g).)

             THE CASE IS DECLARED NOT COMPLEX.
         Any complex case fees that the parties have previously paid pursuant to 70616(a) or (b) shall be reimbursed upon
         submission of a refund request together with a copy of this minute order by the paying party to the Court's Civil
         General Civil Processing Unit. It may be submitted by mail or placed in one of the Civil Drop Boxes located in
         Room 102 and the lobby of the Gordon D. Schaber Courthouse at 720 9th^eet, Sacramento CA 95814.

The plaintiff is directed to serve all other parties with a copy of this order,

 Date:          1^       ^sJ                          Sign;
                                                                              ding Judge of tHe Superior Court
                                                                             California, County of Sacramento

 CV/I-205 PJ(Rev: 02/2019)                Notice and Order of Complex Case Determination — Presiding Judge
                Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 60 of 63
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
   Gordon D Schaber Courthouse
   720 Ninth STREET
   Sacramento, CA 95814-1311

  SHORT TITLE: Schrenk vs. Carvana LLC



                                                                                          CASE NUMBER:
            CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                    34-2019-00257244-CU-BT-GDS


     I certify that I am not a party to this cause. I certify that a true copy of Notice and Order of Complex Case
     Determination was mailed following standard court practices in a sealed envelope with postage fully prepaid,
     addressed as indicated below. The mailing and this certification occurred at Sacramento, California, on
     06/26/2019.



                                          Clerk of the Court, by:                                                        , Deputy




     TIMOTHY D COHELAN
     605 C STREET # 200
     SAN DIEGO, CA 92101 US




                                    CLERK'S CERTIFICATE OF SERVICE BY MAIL




                                                                                                                                Page: 1


V3 1013a (June 2004)                                                                               Code of Civil Procedure , § CCP1013(a)
                 Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page    61 of 63
                                                                       FOR COURT USE ONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
STREET ADDRESS: 720 Ninth STREET


MAILING ADDRESS: 720 Ninth STREET


CITY AND ZIPCODE: Sacramento, CA 95814-1311


BRANCH NAME:     Gordon D Schaber Courthouse

PHONE NUMBER:    (916) 874-5522




 SHORT TITLE:            Schrenk vs. Carvana LLC


                     NOTICE OF CASE MANAGEMENT CONFERENCE                                 CASE NUMBER:

                                    AND ORDER TO APPEAR                                  34-2019-00257244-CU-BT-GDS



   Hearing Date
   The above entitled action has been set for a case management conference at 08:30 AM on 12/26/2019
   in Department 39 in accordance with California Rules of Court 212. You must be familiar with the case
   and fully prepared to participate effectively in the case management conference.

   Case Management Statement
   All parties must file and serve a case management statement at least 15 calendar days before the case
   management conference. Parties are encouraged to file a single joint case management statement.

   Minimum Requirements
   Prior to the filing of the case management statement, the parties should have done the following:
      -Served all parties named in the complaint within 60 days after the summons has been issued
      -Ensured that all defendants and cross-defendants have answered, been dismissed, or had their defaults entered
      -Met and conferred with all parties as required by CRC 212 (f) to discuss and resolve issues set forth therein.

   Tentative Ruling
   Following its review of the case management statement(s), the court may determine that a case management
   conference is not necessary.
   To determine whether an appearance is required, the parties must check the court’s tentative rulings after 2:00 p.m.
   on the Court day before the Thursday calendar by accessing the court’s internet website at
   www.saccourt.ca.gov
   Case Management Orders
   At the case management conference, the court will consider whether the case should be ordered to judicial
   arbitration or referred to other forms of Alternative Dispute Resolution. Whether or not a case management
   conference is held, the court will issue a case management order shortly after the scheduled conference date.

   Service of Case Management Notice
   Unless otherwise ordered by the court, plaintiff shall serve a copy of this notice on any party to the complaint
   appearing after the court issued this notice. The cross-complainant shall have the same obligation with respect to
   the cross-complaint.

   Certification Filed in Lieu of Case Management Statement
   If parties in the action file a certification on a form provided by the court at least 15 calendar days prior to the date of
   the case management conference that the case is short cause (five hours or less of trial time), that the pleading
   stage is complete and that the case will be ready for trial within 60 days, the case will be exempted from any further
   case management requirements and will be set for trial within 60-120 days. The certification shall be filed in lieu of a
   case management statement.




                                                                                                                          Page: 1
                                  NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER TO APPEAR
             Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 62 of 63
Compliance
Failure to comply with this notice or to appear at the case management conference may result in the imposition of
sanctions (including dismissal of the case, striking of the answer, or payment of money).

Continuances
Case management conference will not be continued except on a showing of good cause. If your case management
conference is continued on motion or by the court on its own motion all parties shall file and serve a new case
management statement at least 15 calendar days before the continued case management conference.



Dated: 06/26/2019

                                                                    David W. Abbott , Judge of the Superior Court




                                                                                                             Page: 2
                 NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER TO APPEAR
                Case 2:19-cv-01302-TLN-CKD Document 1 Filed 07/12/19 Page 63 of 63
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
   Gordon D Schaber Courthouse
   720 Ninth STREET
   Sacramento, CA 95814-1311

  SHORT TITLE: Schrenk vs. Carvana LLC



                                                                                     CASE NUMBER:
            CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                               34-2019-00257244-CU-BT-GDS


     I certify that I am not a party to this cause. I certify that a true copy of NOTICE OF CASE MANAGEMENT
     CONFERENCE AND ORDER TO APPEAR was mailed following standard court practices in a sealed envelope
     with postage fully prepaid, addressed as indicated below. The mailing and this certification occurred at
     Sacramento, California, on 06/27/2019.



                                        Clerk of the Court, by:                                                    , Deputy




     TIMOTHY D COHELAN
     605 C STREET # 200
     SAN DIEGO, CA 92101 US




                                  CLERK'S CERTIFICATE OF SERVICE BY MAIL




                                                                                                                          Page: 1


V3 1013a (June 2004)                                                                         Code of Civil Procedure , § CCP1013(a)
